EXHIBIT 10.C
 
 


[EXECUTION COPY]





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
 

 






RECEIVABLES PURCHASE AGREEMENT




dated as of August 31, 2006




among


TGP FUNDING COMPANY, L.L.C.,
as Seller,


TENNESSEE GAS PIPELINE COMPANY,
as Servicer,


STARBIRD FUNDING CORPORATION
as the initial Conduit Investor and Committed Investor,


THE OTHER INVESTORS FROM TIME TO TIME PARTIES HERETO,


BNP PARIBAS, NEW YORK BRANCH,
as the initial Managing Agent,


THE OTHER MANAGING AGENTS FROM TIME TO TIME PARTIES HERETO,


and


BNP PARIBAS, NEW YORK BRANCH,
as Program Agent


 
 
 

 







--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 


 


Table of Contents



 
Page
ARTICLE I     PURCHASE ARRANGEMENTS
 
Section 1.1.
Purchase Facility
 
Section 1.2.
Increases
 
Section 1.3.
Payment Requirements
 
 
 
ARTICLE II    PAYMENTS AND COLLECTIONS
 
Section 2.1.
Payments
 
Section 2.2.
Reinvestments and Purchase Price Adjustments.
 
Section 2.3.
Collections
 
Section 2.4.
Withdrawals from Collection Account prior to Amortization Date
 
Section 2.5.
Application of Collections Following Amortization
 
Section 2.6.
Collection Account
 
Section 2.7.
Payment Rescission
 
Section 2.8.
Deemed Collections and other Adjustment Payments
 
   
 
ARTICLE III    CONDUIT FUNDING
 
Section 3.1.
Yield
 
Section 3.2.
Payments
 
Section 3.3.
Calculation of Yield
 
   
 
ARTICLE IV    COMMITTED INVESTOR FUNDING
 
Section 4.1.
Committed Investor Funding Provisions
 
Section 4.2.
Yield Payments
 
Section 4.3.
Suspension of the LIBO Rate
 
   
 
ARTICLE V    REPRESENTATIONS AND WARRANTIES
 
Section 5.1.
Representations and Warranties of the Seller Parties
 
   
 
ARTICLE VI    CONDITIONS OF PURCHASES
 
Section 6.1.
Conditions Precedent to Initial Incremental Purchase and Restatement
 
Section 6.2.
Conditions Precedent to All Purchases
 
   
 
ARTICLE VII    COVENANTS
 
Section 7.1.
Affirmative Covenants of the Seller Parties
 
Section 7.2.
Negative Covenants of Seller Parties
 
   
 
ARTICLE VIII    ADMINISTRATION AND COLLECTION
 
Section 8.1.
Designation of Servicer
 
Section 8.2.
Duties of Servicer
 
Section 8.3.
Collection Notices
 
Section 8.4.
Responsibilities of Seller
 
Section 8.5.
Reports
 
Section 8.6.
Computation Agent
 
Section 8.7.
Servicer Fees
 
   
 
ARTICLE IX    AMORTIZATION EVENTS
 
Section 9.1.
Amortization Events
 
Section 9.2.
Remedies
 
Section 9.3.
Default Yield
 
   
 
ARTICLE X    INDEMNIFICATION
 
Section 10.1.
Indemnities by the Seller Parties
 
Section 10.2.
Increased Cost and Reduced Return
 
Section 10.3.
Mitigation of Costs
 
Section 10.4.
Other Costs and Expenses
 
   
 
ARTICLE XI    THE AGENTS
 
Section 11.1.
Authorization and Action
 
Section 11.2.
Delegation of Duties
 
Section 11.3.
Exculpatory Provisions
 
Section 11.4.
Reliance by Agents
 
Section 11.5.
Non-Reliance on Agents and Other Investors
 
Section 11.6.
Reimbursement and Indemnification
 
Section 11.7.
Agents in their Individual Capacities
 
Section 11.8.
Successor Agent
 
   
 
ARTICLE XII    ASSIGNMENTS; PARTICIPATIONS
 
Section 12.1.
Assignments
 
Section 12.2.
Participations
 
Section 12.3.
Joinder by Conduit Investor
 
Section 12.4.
Extension of Commitment Termination Date
 
   
 
ARTICLE XIII    MISCELLANEOUS
 
Section 13.1.
Waivers and Amendments
 
Section 13.2.
Notices
 
Section 13.3.
Ratable Payments
 
Section 13.4.
Protection of Ownership Interests of the Investors
 
Section 13.5.
Confidentiality
 
Section 13.6.
Bankruptcy Petition
 
Section 13.7.
Limitation of Liability; Limitation of Payment; No Recourse
 
Section 13.8.
Seller’s Payment Obligations
 
Section 13.9.
CHOICE OF LAW
 
Section 13.10.
CONSENT TO JURISDICTION
 
Section 13.11.
WAIVER OF JURY TRIAL
 
Section 13.12.
Integration; Binding Effect; Survival of Terms
 
Section 13.13.
Counterparts; Severability; Section References
 
Section 13.14.
Agent Roles
 
Section 13.15.
Characterization
 

 
 



--------------------------------------------------------------------------------




 


LIST OF EXHIBITS AND SCHEDULES


Exhibit I
Definitions
Exhibit II
Form of Purchase Notice
Exhibit III
Principal Places of Business of the Seller Parties; etc.
Exhibit IV
Names of Collection Banks; Blocked Accounts
Exhibit V
Form of Compliance Certificate
Exhibit VI
Form of Blocked Account Agreement
Exhibit VII
Form of Assignment Agreement
Exhibit VIII
Joinder Agreement
Exhibit IX
Credit and Collection Policy
Exhibit X
Form of Monthly Report
Exhibit XI
Form of Mid-Month Report
Exhibit XII
Form of Daily Report
   
Schedule A
Commitments
Schedule B
Closing Documents
Schedule C
Disclosure Information Delivered

 
 
 
 
 

--------------------------------------------------------------------------------



 





TGP FUNDING COMPANY, L.L.C.
 
RECEIVABLES PURCHASE AGREEMENT
 
This Receivables Purchase Agreement dated as of August 31, 2006 is among TGP
FUNDING COMPANY, L.L.C., a Delaware limited liability company (“Seller”),
TENNESSEE GAS PIPELINE COMPANY, a Delaware corporation, as initial Servicer (the
initial Servicer together with Seller, the “Seller Parties” and each a “Seller
Party”), STARBIRD FUNDING CORPORATION (“Starbird”) and the other funding
entities from time to time party hereto as Investors, BNP PARIBAS, NEW YORK
BRANCH (“Paribas”), and the other financial institutions from time to time party
hereto as Managing Agents, and BNP PARIBAS, NEW YORK BRANCH, as program agent
for the Investors hereunder (together with its successors and assigns hereunder,
the “Program Agent”). Unless defined elsewhere herein, capitalized terms used in
this Agreement shall have the meanings assigned to such terms in Exhibit I.
 
PRELIMINARY STATEMENTS


Seller desires to transfer and assign Investor Interests to the Investors from
time to time.
 
Upon and subject to the terms and conditions of this Agreement, (i) Conduit
Investors may, in their absolute and sole discretion, purchase Investor
Interests from Seller from time to time, and (ii) in the event that a Conduit
Investor declines to make any purchase, the Committed Investors which are part
of its Investor Group shall purchase Investor Interests from Seller from time to
time.
 
Paribas has been requested and is willing to act as Program Agent on behalf of
the Investors in accordance with the terms hereof.
 
ARTICLE I
 
PURCHASE ARRANGEMENTS
 
Section 1.1.  Purchase Facility. Upon the terms and subject to the terms and
conditions hereof, Seller hereby sells and assigns Investor Interests to the
Program Agent, for the benefit of the Investors. In accordance with the terms
and conditions set forth herein, Investors may or shall, as provided herein,
instruct the related Managing Agent to purchase on its behalf through the
Program Agent, Investor Interests from Seller from time to time in an aggregate
amount not to exceed the Program Limit, and for each Investor Group in an
aggregate amount not to exceed the Group Purchase Limit for such Investor Group,
during the period from the date hereof to but not including the Amortization
Date.
 
Section 1.2.  Increases.
 
(a)  Servicer shall provide the Program Agent and each Managing Agent with at
least one Business Day’s prior notice in the form set forth as Exhibit II hereto
of each Incremental Purchase (collectively, a “Purchase Notice”). Each Purchase
Notice shall be subject to Section 6.2 hereof and, except as set forth below,
shall be irrevocable and shall specify the requested Purchase Price (which shall
not be less than $1,000,000 for each Investor Group) and date of purchase, which
shall be a Monthly Settlement Date (or, in the case of the initial Incremental
Purchase, the date of this Agreement). Following receipt of a Purchase Notice,
each Managing Agent shall notify each Investor in its Investor Group of its
receipt of same.
 
(b)  Each Incremental Purchase to be made hereunder shall be made ratably among
the Investor Groups in accordance with their Group Purchase Limits. For each
Investor Group, the applicable Managing Agent shall determine whether its
Conduit Investor agrees to purchase its Pro Rata Share of the Incremental
Purchase, and if the applicable Conduit Investor declines to make such purchase,
the Managing Agent shall notify the Committed Investors in such Investor Group
of the Conduit Investor declining to make such purchase and the Committed
Investors in such Investor Group each shall purchase its Pro Rata Share of the
Incremental Purchase.
 
(c)  On the date of each Incremental Purchase, upon satisfaction of the
applicable conditions precedent set forth in Article VI, the applicable
Investors shall make available to the related Managing Agent at its address
listed beneath its signature on its signature page to this Agreement (or on the
signature page to the Joinder Agreement pursuant to which it became a party
hereto), for deposit to such account of Seller designated in the Purchase
Notice, in immediately available funds, no later than 3:00 p.m. (New York time),
an amount equal to such Investor’s Pro Rata Share of the aggregate Purchase
Price of the Investor Interests then being purchased.
 
Section 1.3.  Payment Requirements. All amounts to be paid or deposited by any
Seller Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than noon (New York time)
on the day when due in immediately available funds, and if not received before
noon (New York time) may, in each Managing Agent’s discretion, be deemed to be
received on the next succeeding Business Day. If such amounts are payable to an
Investor they shall be paid to the related Managing Agent, for the account of
such Investor, at its address listed beneath its signature page to this
Agreement (or on the signature page to the Joinder Agreement pursuant to which
it became a party hereto) until otherwise notified by such Managing Agent. Yield
shall be computed as provided in the definition thereof, and all computations of
per annum fees and other per annum amounts hereunder or under the Fee Letters
shall be made on the basis of a year of 360 days for the actual number of days
elapsed. If any amount hereunder shall be payable on a day which is not a
Business Day, such amount shall be payable on the next succeeding Business Day.
 
ARTICLE II
 
PAYMENTS AND COLLECTIONS
 
Section 2.1.  Payments. Seller shall promptly pay on each Monthly Settlement
Date and, from and after the Amortization Date, on each other Business Day when
due as otherwise provided in this Agreement (a) to each Managing Agent, for the
account of the related Investor or Investors in its Investor Group, (i) such
fees as set forth in the Fee Letters, (ii) all amounts payable as Yield, (iii)
all amounts payable pursuant to Sections 2.2, 2.7 or 2.8, (iv) all amounts
payable pursuant to Article X, if any, (v) all Breakage Costs and (vi) all
Default Fees, and (b) to Servicer, all Servicer Expenses (the obligations
described in clause (a) and (b) of this sentence, collectively, the
“Obligations”). In addition, Seller shall pay on the date of this Agreement the
amounts specified to be due and payable on such date in the Fee Letters. If
Seller fails to pay any of the Obligations when due, or if Servicer fails to
make any deposit required to be made by it under this Agreement when due, such
Person agrees to pay, on demand, the Default Fee in respect thereof until paid.
In no event shall any provision of this Agreement or the Fee Letters require the
payment or permit the collection of any amounts hereunder in excess of the
maximum permitted by applicable law. If at any time Seller receives any
Collections, Seller shall immediately pay such Collections to Servicer for
application in accordance with the terms and conditions hereof and, at all times
prior to such payment, such Collections shall be held in trust by Seller for the
exclusive benefit of the Investors, the Managing Agents and the Program Agent.
 
Section 2.2.  Reinvestments and Purchase Price Adjustments.
 
(a)  Seller hereby requests, and the Investors hereby agree to make, on each
Business Day prior to the Amortization Date, subject to (i) the conditions
precedent set forth in Section 6.2 and (ii) the condition that, after giving
effect thereto, the aggregate of the Investor Interests shall not exceed 100%, a
reinvestment (each a “Reinvestment”) with that portion of the balance of each
and every Collection received that is part of any Investor Interest, such that
after giving effect to such Reinvestment, the amount of Aggregate Capital
immediately after such receipt and corresponding Reinvestment shall be equal to
the amount of Aggregate Capital immediately prior to such receipt. Payments to
Seller in respect of Reinvestments during any Monthly Period shall be made as
provided in clause (i) or (ii)(B) of Section 2.3, Section 2.4(a), Section 2.4(b)
or Section 2.4(c)(iii), subject to the following provisions of this Section 2.2.
 
(b)  In the event that notwithstanding the provisions of Section 2.3 or 2.4
hereof to the contrary, Collections or other amounts are remitted to Seller in
respect of Reinvestments on a day and, as a result thereof, the aggregate of the
Investor Interests on such day shall exceed 100%, computed based on the Current
Month Net Receivables Pool Balance for such day as reflected in a Daily Report
or as otherwise determined by Servicer or the Program Agent, then within one
Business Day following the date on which such Daily Report was delivered or the
date of such determination, as applicable, Seller shall remit to Servicer
immediately available funds in an amount equal to such excess payment for
deposit into the Collection Account as a Special Adjustment Amount and to be
treated as Collections under this Agreement.
 
(c)  In addition, the amounts remitted to Seller in respect of Reinvestments for
a Monthly Period as described in Section 2.2(a) shall be subject to
reconciliation on the Monthly Settlement Date for such Monthly Period (or, if
earlier, on the Amortization Date) as provided in this Section 2.2(c). If at the
end of any Monthly Period (the “Subject Monthly Period”) prior to the Monthly
Period in which the Amortization Date occurs,
 
(i)  the sum of the Capital of the Investor Interests at such time plus the
Aggregate Reserves computed for the Subject Monthly Period exceeded
 
(ii)  the sum of (A) the Net Receivable Pool Balance at the end of the Subject
Monthly Period, plus (B) the Collection Account Amount on the last Daily
Settlement Date for the Subject Monthly Period (after giving effect to any
changes therein on such Daily Settlement Date), plus (C), if determined in a
report from the Servicer delivered to the Program Agent prior to the Monthly
Settlement Date for the Subject Monthly Period, the aggregate Outstanding
Balance of Eligible Receivables which were first included in the Current Month
Net Receivables Pool Balance for the Monthly Period immediately following the
Subject Monthly Period (calculated as though there were no Carryback
Receivables) on any day prior to the Monthly Report Date for the Subject Monthly
Period (or, if earlier, the Amortization Date),
 
Seller shall remit to Servicer on the Monthly Settlement Date for the Subject
Monthly Period immediately available funds in an amount equal to the lesser of
(x) the excess of the amount described in clause (i) above over the amount
described in clause (ii) above or (y) the aggregate amounts remitted to Seller
in respect of Reinvestments for the Subject Monthly Period as described in
Section 2.2(a), for deposit into the Collection Account as a Special Adjustment
Amount and to be treated as Collections under this Agreement. If the
Amortization Date occurs and at the close of business on the immediately
preceding day the sum of the Capital of the Investor Interests plus the then
applicable Aggregate Reserves exceeded the sum of the Net Receivable Pool
Balance plus the Collection Account Amount, Seller shall remit to Servicer on
the Amortization Date immediately available funds in an amount equal to the
lesser of such excess or the aggregate amounts remitted to Seller in respect of
Reinvestments for the Monthly Period in which the Amortization Date occurred as
described in Section 2.2(a), for deposit into the Collection Account as a
Special Adjustment Amount and to be treated as Collections under this Agreement.
 
Section 2.3.  Collections. On each day Servicer shall set aside and hold in
trust for the holder of each Investor Interest, all Collections received on such
day, any other amounts received by or on behalf of Seller from the Originator or
Finance LLC pursuant to a Sale Agreement and an additional amount of funds
available to Seller for the payment of any accrued and unpaid Obligations owed
by Seller and not previously paid by Seller in accordance with Section 2.1, and
shall pay and remit apply such funds as follows:
 
(i)  on each Business Day during a Monthly Period that is prior to both the Cash
Receipt Date and the Amortization Date, remit such funds to Seller in respect of
Reinvestments for such Monthly Period pursuant to Section 2.2 (and subject to
the provisions of Section 2.2(c)), so long as, on such Business Day, after
giving effect to such remittance of funds, the aggregate of the Investor
Interests shall not exceed 100%, and otherwise deposit such amounts into the
Collection Account, and otherwise deposit the remainder of such amounts into the
Collection Account;
 
(ii)  on each Cash Receipt Date prior to the Amortization Date and on each
Business Day thereafter during a Monthly Period prior to the Amortization Date,
(A) deposit such amounts into the Collection Account until the amount on deposit
therein equals the Required Collection Account Amount for such Business Day, and
(B) (x) at Servicer’s election, remit the balance (if any) of such funds to
Seller in respect of Reinvestments for such Monthly Period pursuant to
Section 2.2 (and subject to the provisions of Section 2.2(c)), so long as, after
giving effect to such remittance of funds, the aggregate of the Investor
Interests shall not exceed 100%, and otherwise (y) deposit such balance of such
funds, or the remainder thereof, as applicable, into the Collection Account; and
 
(iii)  on each Business Day from and after the Amortization Date, deposit such
amounts into the Collection Account for the sole benefit of the Program Agent,
the Managing Agent and the Investors.
 
If at any time Servicer determines that an amount deposited into the Collection
Account does not constitute an amount to be deposited therein pursuant to this
Section 2.3 or otherwise pursuant to this Agreement or any Transaction Document,
Servicer shall withdraw such amounts from the Collection Account and pay such
amounts to the Person that Servicer determines is entitled thereto.
 
Section 2.4.  Withdrawals from Collection Account prior to Amortization Date.
Prior to the occurrence of the Amortization Date, Servicer shall withdraw from
the Collection Account and pay to the persons entitled thereto the following
amounts on the following dates:
 
(a)  at Servicer’s election, on each Daily Settlement Date other than the last
Daily Settlement Date with respect to a Monthly Period, to Seller in respect of
Reinvestments for such Monthly Period pursuant to Section 2.2 (and subject to
the provisions of Section 2.2(c)), an amount equal to the excess (if any) of (x)
the amount on deposit in the Collection Account on such date over (y) the
Required Collection Account Amount on such date (computed based on the Estimated
Current Month Net Receivables Pool Balance for such Daily Settlement Date);
 
(b)  at Servicer’s election, on the last Daily Settlement Date with respect to a
Monthly Period, to Seller, an amount equal to the excess (if any) of (x) the
amount on deposit in the Collection Account on such date over (y) the Required
Collection Account Amount on such date (computed based on the Current Month Net
Receivables Pool Balance for the last Business Day of such Monthly Period);
 
(c)  on each Monthly Settlement Date:
 
(i)  first, in the following order or priority: (A) to Servicer the Servicer
Expenses and the Servicer Fee, if Seller or one of its Affiliates is not then
acting as Servicer, (B) to the Program Agent and each Managing Agent, such
Person’s costs of collection and enforcement of this Agreement, (C) ratably to
the Persons entitled thereto all accrued and unpaid fees under the Fee Letters
and all Yield due and payable, and (D) ratably to the Persons entitled thereto,
all other unpaid Obligations, except for the Servicer Fee and the Servicer
Expenses if Seller or one of its Affiliates is acting as Servicer, and (E) the
Servicer Fee and the Servicer Expenses, if Seller or one of its Affiliates is
acting as Servicer;
 
(ii)  second, to the reduction of the Aggregate Capital in an amount, if any,
necessary so that on such Monthly Settlement Date (A) the Aggregate Capital does
not exceed the Program Limit in effect for such date and (B) the aggregate of
the Investor Interests does not exceed 100%, applied ratably in accordance with
the Capital Pro Rata Share of the Investors of each such Managing Agent’s
Investor Group; and
 
(iii)  third, any balance remaining thereafter shall be remitted from Servicer
to Seller on such Monthly Settlement Date in respect of Reinvestments for the
preceding Monthly Period pursuant to Section 2.2.
 
Section 2.5.  Application of Collections Following Amortization. On each
Business Day (or, in the case of clauses (i) and (vi) below, on each Monthly
Settlement Date) from and after the occurrence of the Amortization Date,
Servicer shall withdraw from the Collection Account and pay to the persons
entitled thereto the following amounts on the following dates:
 
(i)  first, to Servicer and amount equal to the Servicer Expenses and the
Servicer Fee, if Seller or one of its Affiliates is not then acting as Servicer,
 
(ii)  second, to the Program Agent and each Managing Agent, an amount equal to
such Person’s costs of collection and enforcement of this Agreement,
 
(iii)  third, ratably to the Persons entitled thereto, all accrued and unpaid
fees under the Fee Letters and all Yield due and payable hereunder,
 
(iv)  fourth, to the Managing Agents, ratably in accordance with the Capital Pro
Rata Share of the Investors of each such Managing Agent’s Investor Group, the
amount required to reduce the Aggregate Capital to zero,
 
(v)  fifth, ratably to the Persons entitled thereto, an amount equal to all
other unpaid Obligations, except for the Servicer Fee and the Servicer Expenses
if Seller or one of its Affiliates is acting as Servicer,
 
(vi)  sixth, to Servicer, an amount equal to the Servicer Expenses and the
Servicer Fee , if Seller or one of its Affiliates is acting as Servicer, and
 
(vii)  seventh, after the Aggregate Unpaids have been reduced to zero, to
Seller.
 
Collections applied to the payment of Aggregate Unpaids shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth above in this Section 2.5 and unless otherwise provided
therein, shall be shared ratably (within each priority) among the Program Agent,
the Managing Agents and the Investors in accordance with the amount of such
Aggregate Unpaids owing to each of them in respect of each such priority.
 
Section 2.6.  Collection Account. In connection with this Agreement, Servicer
shall establish prior to date of the initial Incremental Purchase and thereafter
maintain, in the name of Seller for the benefit of the Investors, the Managing
Agents and the Program Agent, a segregated deposit account (the “Collection
Account”) bearing a designation clearly indicating that the funds deposited
therein are held for the ratable benefit of the Investors. The Collection
Account shall at all times be maintained at a depository bank approved by the
Program Agent and shall be subject at all times to a Blocked Account Agreement
that is in full force and effect. Servicer shall make deposits into, and make
withdrawals from, the Collection Account as provided in this Agreement. Any
interest earnings on amounts on deposit from time to time in the Collection
Account shall be applied pursuant to this Agreement as Collections. The Program
Agent for the benefit of itself, the Investors and the Managing Agents shall
possess all right, title and interest in all funds on deposit from time to time
in the Collection and in all proceeds thereof (including all income thereon).
 
Section 2.7.  Payment Rescission. No payment of any of the Aggregate Unpaids
shall be considered paid or applied hereunder to the extent that, at any time,
all or any portion of such payment or application is rescinded by application of
law or judicial authority, or is otherwise returned or refunded for any reason.
Seller shall remain obligated for the amount of any payment or application so
rescinded, returned or refunded, and shall promptly pay to the Program Agent
(for application to the Person or Persons who suffered such rescission, return
or refund) the full amount thereof, plus the Default Fee from the date of any
such rescission, return or refunding.
 
Section 2.8.  Deemed Collections and other Adjustment Payments. 
 
(a)  For purpose of this Agreement, Seller shall be deemed to have received a
Collection of a Receivable, allocated as a reduction of Junior Interest, to the
extent that (i) the Net Outstanding Balance of any such Receivable is either (x)
reduced as a result of any defective or rejected goods or services, any discount
or any adjustment or otherwise by Seller (other than cash Collections on account
of such Receivable) or (y) reduced or canceled as a result of a setoff in
respect of any claim by any Person (whether such claim arises out of the same or
a related transaction or an unrelated transaction), or (ii) any of the
representations or warranties in Article V are no longer true with respect to
such Receivable (unless such untrue representation or warranty affects only any
portion thereof constituting an Additional Amount).
 
(b)  In the event Seller at any time receives any amounts representing
Adjustment Payments, Seller shall immediately pay such amounts to Servicer for
application as a Collection in accordance with the terms and conditions hereof
and, at all times prior to such payment, such amounts shall be held in trust by
Seller for the exclusive benefit of the Investors, the Managing Agents and the
Program Agent.
 
ARTICLE III
 
CONDUIT FUNDING
 
Section 3.1.  Yield. Seller shall pay Yield with respect to the Capital of each
Investor Interest of each Conduit Investor for each day that any Capital in
respect of such Investor Interest is outstanding at the applicable CP Rate;
provided that any Investor Interest of a Conduit Investor, or portion thereof,
which such Conduit Investor is not then funding the proceeds of Commercial Paper
shall accrue Yield pursuant to Article IV.
 
Section 3.2.  Payments. On each Monthly Settlement Date, Seller shall pay to the
Managing Agent (for the benefit of the Conduit Investor in its Investor Group)
an aggregate amount equal to all accrued and unpaid Yield in respect of the
Capital of the Investor Interest of such Conduit Investor for the immediately
preceding Accrual Period in accordance with Article II.
 
Section 3.3.  Calculation of Yield. Not later than the Business Day immediately
preceding each Monthly Report Date, each Conduit Investor shall calculate the
aggregate amount of Yield in respect of the Capital of the Investor Interest of
such Conduit Investor for the Accrual Period ending on the next following
Monthly Settlement Date and shall notify Seller and Servicer of such aggregate
amount.
 
ARTICLE IV
 
COMMITTED INVESTOR FUNDING
 
Section 4.1.  Committed Investor Funding Provisions. Each Investor Interest of
Investors which are not Conduit Investors and each Investor Interest of Conduit
Investors as to which Yield is to be determined pursuant to this Article IV,
shall accrue Yield for each day during an Accrual Period at the applicable Bank
Rate in accordance with the terms and conditions hereof. The initial Bank Rate
for any Investor Interest funded by such Investors pursuant to the terms and
conditions hereof shall be the LIBO Rate, unless (i) the availability of the
LIBO Rate has been suspended pursuant to Section 4.3 below, or (ii) the
applicable Managing Agent shall designate the Alternate Rate as the applicable
rate of funding for such Investor Interest. If Yield on all or any portion of
the Investor Interest of a Conduit Investor is first to be determined pursuant
to this Article IV on a date other than the first day of an Accrual Period or if
an Investor (other than a Conduit Investor) acquires all or any portion of the
Investor Interest of the Conduit Investor in its Investor Group by assignment
from such Conduit Investor, the initial Bank Rate for such Investor Interest (or
such portion thereof) shall be determined in accordance with the preceding
sentence.
 
Section 4.2.  Yield Payments. On each Monthly Settlement Date, Seller shall pay
to the Managing Agent (for the benefit of each Investor in its Investor Group
which is not Conduit Investors and the Conduit Investor in its Investor Group,
if the Yield on its Investor Interest is to be determined pursuant to this
Article IV) an aggregate amount equal to all accrued and unpaid Yield in respect
of the Capital of the Investor Interest of such Investors for the immediately
preceding Accrual Period in accordance with Article II.
 
Section 4.3.  Suspension of the LIBO Rate. If any Investor notifies its related
Managing Agent that it has determined in good faith that (i) the introduction of
or any change in or in the interpretation or application of any law or
regulation by any Governmental Authority (in each case after the date of this
Agreement) makes it unlawful, or any central bank or other Governmental
Authority asserts after the date of this Agreement that it is unlawful, for such
Investor or its Funding Source to fund or maintain Investor Interests at the
LIBO Rate, (ii) by reasons of circumstances affecting the interbank Eurodollar
market either adequate and reasonable means do not exist for ascertaining the
LIBO Rate for an Accrual Period, (iii) the applicable LIBO Rate will not
adequately and fairly reflect the cost to such Investor or, if applicable, its
Funding Source, of funding or maintaining Investor Interests, or (iv) such
Investor or, if applicable, its Funding Source, is subject to restrictions on
the amount of a category of Eurodollar liabilities or assets that it may hold
corresponding to the Investor Interests, then (A) such Managing Agent shall
notify the Program Agent and Seller and shall suspend the availability of the
LIBO Rate with respect to each affected Investor until such later date on which
each affected Investor shall have notified its related Managing Agent that the
applicable circumstances described above in this Section 4.3 no longer exist,
and (B) any affected Investor Interest then accruing Yield at such LIBO Rate
shall thereupon and thereafter, until the first day of an Accrual Period on
which such suspension has terminated, accrue Yield based upon the Alternate
Rate.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
Section 5.1.  Representations and Warranties of the Seller Parties. Each Seller
Party hereby represents and warrants to the Program Agent, the Managing Agents
and the Investors, as to itself, as of the date hereof and as of the date of
each Incremental Purchase and the date of each Reinvestment that:
 
(a)  Existence and Power. Such Seller Party is (in the case of Servicer) a
corporation duly organized or (in the case of Seller) a limited liability
company duly formed, and in either case validly existing and in good standing
under the laws of its state of organization and is duly qualified to do business
and is in good standing as a foreign entity, and has and holds all power and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is conducted except
where the failure to so qualify or so hold could not reasonably be expected to
have a Material Adverse Effect.
 
(b)  Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Seller Party of this Agreement, each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of Seller, Seller’s
purchase of Receivables under the Second Tier Sale Agreement, its sale of
Investor Interests hereunder and its use of the proceeds of such sales, are
within its powers and authority and have been duly authorized by all necessary
action on its part. This Agreement and each other Transaction Document to which
such Seller Party is a party has been duly executed and delivered by such Seller
Party.
 
(c)  No Conflict. The execution and delivery by such Seller Party of this
Agreement, each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder and, in the case of
Seller, its purchase of Receivables pursuant to the Second Tier Sale Agreement
and its sale of Investor Interests hereunder, (i) do not contravene or violate
(A) its certificate of incorporation or bylaws or its limited liability company
agreement or certificate of formation, as applicable, (B) any law, rule or
regulation applicable to it, including the Natural Gas Act, as amended, and the
rules and regulations of FERC thereunder, (C) any restrictions under any
agreement, contract or instrument to which it is a party or by which it or any
of its property is bound, or (D) any order, writ, judgment, award, injunction or
decree binding on or affecting it or its property, and (ii) do not result in the
creation or imposition of any Adverse Claim on assets of such Seller Party or
its Subsidiaries (except as created hereunder), except, in any case, where such
contravention or violation could not reasonably be expected to have a Material
Adverse Effect; and no transaction contemplated hereby requires compliance with
any bulk sales act or similar law.
 
(d)  Governmental Authorization. No authorization or approval or other action
by, and no notice to or filing with (except as have been given, made or
obtained), any governmental authority or regulatory body (including FERC) is
required for the due execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder, and, in the case of
Seller, its purchase of Receivables pursuant to the Second Tier Sale Agreement
and its issuance of the Junior Interest and the sale of Investor Interests
hereunder, except for the filing of the financing statements required hereunder,
which filings have been duly made. Seller does not, and will not during the term
of this Agreement, engage in the transportation of natural gas in interstate
commerce, or the sale in interstate commerce of such gas for resale. Each Seller
Party jointly and severally represents and warrants that no authorization or
approval or other action by, and no notice to or filing with FERC is required
for the due execution and delivery by Seller of this Agreement and each other
Transaction Document to which it is a party and the performance of its
obligations hereunder and thereunder.
 
(e)  Actions, Suits. (i) With respect to Seller, there is no litigation, action,
suit or other legal or governmental proceeding pending or, to the best knowledge
of either Seller Party, threatened, at law or in equity, or before or by any
arbitrator or governmental authority or regulatory body relating to the
transactions under this Agreement; and (ii) with respect to Servicer, there is
no litigation, action, suit or other legal or governmental proceeding pending,
or to the best knowledge of either Seller Party, threatened, against or
affecting it, or any of its properties, in equity, or before or by any court,
arbitrator or governmental authority relating to the transactions under this
Agreement which, in any such case, could reasonably be expected to have a
Material Adverse Effect, except for the proceedings described in Servicer’s
annual report on Form 10 K for the year ended December 31, 2005 or its quarterly
report on Form 10 Q for the fiscal quarter ended June 30, 2006 as filed with the
Securities and Exchange Commission.
 
(f)  Binding Effect. This Agreement and each other Transaction Document to which
such Seller Party is a party constitute the legal, valid and binding obligations
of such Seller Party enforceable against such Seller Party in accordance with
their respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
 
(g)  Accuracy of Information. All written information heretofore furnished by
such Seller Party or any of its Affiliates to the Program Agent, the Managing
Agents or the Investors (i) pursuant to any requirement of this Agreement or any
of the other Transaction Document, (ii) in any Daily Report, Mid-Month Report or
Monthly Report, or (iii) listed or described on Schedule C hereto is, and all
such information hereafter furnished by such Seller Party or any of its
Affiliates to the Program Agent, the Managing Agents or the Investors will be,
true and accurate in all material respects on the date such information is
stated or certified and does not and will not, when furnished, contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein, when taken as a whole, not
misleading (it being recognized that any estimated amounts, projections or
forecasts provided to the Program Agent, the Managing Agents or the Investors
are based on estimates and assumptions believed in good faith by such Seller
Party on the date hereof or (if later) the date of delivery to be reasonable as
of their date, and that actual results during the periods covered by such
projections or forecasts may differ from projected or forecasted results).
 
(h)  Use of Proceeds. No proceeds of any purchase hereunder will be used (i) for
a purpose that violates, or would be inconsistent with, Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction which is subject to
Section 12, 13 or 14 of the Securities Exchange Act of 1934, as amended.
 
(i)  Good Title. Each purchase of Receivables by Seller or Finance LLC from
Finance LLC or the Originator, as the case may be, pursuant to a Sale Agreement
was made in good faith and without knowledge of any Adverse Claim against the
Receivables purchased, except as contemplated by the Transaction Documents.
Immediately prior to each purchase hereunder, Seller shall be the legal and
beneficial owner of the Receivables and Related Security with respect thereto,
free and clear of any Adverse Claim, except as contemplated by the Transaction
Documents. There have been duly filed all financing statements or other similar
instruments or documents necessary under the UCC of all appropriate
jurisdictions to perfect Seller’s ownership interest in each Receivable, its
Collections and the Related Security with respect thereto.
 
(j)  Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to, and shall, upon each purchase
hereunder, transfer to the Program Agent for the benefit of the relevant
Investor or Investors (and the Program Agent for the benefit of such Investor or
Investors shall acquire from Seller) a valid and perfected first priority
undivided percentage ownership or security interest in each Receivable existing
or hereafter arising and in the Related Security and Collections with respect
thereto, free and clear of any Adverse Claim, except as contemplated by the
Transaction Documents.
 
(k)  Places of Business etc. The principal places of business and chief
executive office of such Seller Party and the principal offices where it keeps
its Records are located at the address(es) listed on Exhibit III or such other
locations of which the Program Agent has been notified in accordance with
Section 7.2(a) and where all action required by Section 13.4(a) has been taken
and completed. Seller is organized as a limited liability company under the laws
of the state of Delaware. Seller’s Federal Employer Identification Number and
the organizational identification number from its jurisdiction of organization
are correctly set forth on Exhibit III. In the past five years. Seller has not
used any names, trade names or assumed names other than the name in which it has
executed this Agreement.
 
(l)  Collections. The names and addresses of all Collection Banks, together with
the account numbers of the Blocked Accounts of Seller at each Collection Bank,
the post office box number of each Lock-Box are listed on Exhibit IV, as such
exhibit may be amended from time to time in accordance with Section 7.2(b).
 
(m)  Material Adverse Effect. Seller represents and warrants that since the date
of this Agreement, no event has occurred that would have a Material Adverse
Effect.
 
(n)  Ownership of Seller. Finance LLC directly owns 100% of the issued and
outstanding membership interests of Seller, free and clear of any Adverse Claim.
There are no options, warrants or similar rights to acquire membership interests
or other securities of Seller. Seller has no Subsidiaries.
 
(o)  Not an Investment Company. Such Seller Party is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or any
successor statute.
 
(p)  Compliance with Law. Such Seller Party and its Subsidiaries have complied
in all respects with all applicable laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it or they may be subject,
except where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect. Each Receivable, together with the Contract related
thereto, does not contravene any laws, rules or regulations applicable thereto
(including the Natural Gas Act, the rules and regulations of FERC thereunder and
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and no part of such Contract is in violation of any such law, rule
or regulation, in each case except where such contravention or violation could
not reasonably be expected to have a material adverse effect on the
collectibility of such Receivable (other than Additional Amounts) or a Material
Adverse Effect.
 
(q)  Taxes. Such Seller Party and its Subsidiaries have duly filed all tax
returns required to be filed by it, and has duly paid and discharged all taxes,
assessments and governmental charges upon it or against its properties now due
and payable, the failure to file or pay which, as applicable, would have a
Material Adverse Effect, unless and to the extent only that the same are being
contested in good faith and by appropriate proceedings by it or such Subsidiary.
 
(r)  Payments to Finance LLC, etc. With respect to each Receivable transferred
to Seller under the Second Tier Sale Agreement, Seller has given reasonably
equivalent value to Finance LLC in consideration therefor and such transfer was
not made for or on account of an antecedent debt. No transfer by Finance LLC of
any Receivable under the Second Tier Sale Agreement is or may be voidable under
any section of the Federal Bankruptcy Code or other statutory provisions or
common law or equitable action by any Person.
 
(s)  Enforceability of Contracts. Each Contract with respect to each Receivable
included in the Net Receivable Pool Balance is effective to create, and has
created, a legal, valid and binding obligation of the related Obligor to pay the
Outstanding Balance of the Receivable created thereunder and any accrued
interest thereon, enforceable against the Obligor in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law); provided that no representation
is made in this paragraph regarding Additional Amounts.
 
(t)  Eligible Receivables. Each Receivable included in the Net Receivable Pool
Balance as at any date of determination was or will be an Eligible Receivable on
such date.
 
(u)  Net Receivable Pool Balance. Immediately after giving effect to each
purchase hereunder, the aggregate of the Investor Interests does not exceed
100%.
 
(v)  Purpose. Seller has determined that, from a business viewpoint, the
purchases of the Receivables and related interests thereto from Finance LLC
under the Second-Tier Sale Agreement, and the sales of Investor Interests to the
Investors and the other transactions contemplated herein, are in the best
interests of Seller. No Incremental Purchase or Reinvestment hereunder is or may
be voidable under any section of the Federal Bankruptcy Code or other statutory
provisions or common law or equitable action by any Person.
 
(w)  Collection of Third Party Amounts. No portion of the Collections in respect
of any Receivable represents amounts such Seller Party is collecting on behalf
of third parties.
 
(x)  Servicer Fee. The amount of the Servicer Fee represents a fair market
Servicer Fee for the servicing obligations performed by Servicer hereunder.
 
ARTICLE VI
 
CONDITIONS OF PURCHASES
 
Section 6.1.  Conditions Precedent to Initial Incremental Purchase and
Restatement. The initial Incremental Purchase hereunder is subject to the
conditions precedent that (a) the Program Agent shall have received on or before
the date of such purchase those documents listed on Schedule B (in sufficient
copies for each Managing Agent), each (unless otherwise indicated) dated the
date of the initial Incremental Purchase, in form and substance satisfactory to
the Managing Agents and (b) all fees and expenses required to be paid on such
date pursuant to the terms of this Agreement and the Fee Letters have been paid.
 
Section 6.2.  Conditions Precedent to All Purchases. Each Incremental Purchase
of an Investor Interest shall be subject to the further conditions precedent
that in the case of each such purchase: (a) Servicer or Computation Agent shall
have delivered to the Managing Agents on or prior to the date of such purchase,
in form and substance satisfactory to the Managing Agents, all Periodic Reports
as and when due under Section 8.5 or Section 8.6(b); (b) the Amortization Date
shall not have occurred; and (c) on the date of each such Incremental Purchase,
the following statements shall be true (and acceptance of the proceeds of such
Incremental Purchase shall be deemed a representation and warranty by Seller
that such statements are then true):
 
(i)  the representations and warranties set forth in Section 5.1 are true and
correct in all material respects on and as of the date of such Incremental
Purchase as though made on and as of such date;
 
(ii)  no event has occurred and is continuing, or would result from such
Incremental Purchase, that will constitute an Amortization Event, and no event
has occurred and is continuing, or would result from such Incremental Purchase,
that would constitute a Potential Amortization Event; and
 
(iii)  the Aggregate Capital does not exceed the Program Limit and the aggregate
of the Investor Interests does not exceed 100%.
 
It is expressly understood that, unless otherwise directed by any Managing Agent
or any Investor or unless an Amortization Event shall have occurred and be
continuing, each Reinvestment shall, occur automatically on each day that
Servicer shall receive any Collections without the requirement that any further
action be taken on the part of any Person and notwithstanding the failure of
Seller to satisfy any of the foregoing conditions precedent.
 
ARTICLE VII
 
COVENANTS
 
Section 7.1.  Affirmative Covenants of the Seller Parties. Until the date on
which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Seller Party hereby
covenants, as to itself, as set forth below:
 
(a)  Reporting. Such Seller Party will maintain, for itself and each of its
Subsidiaries, a system of accounting established and administered in accordance
with GAAP, and furnish or cause to be furnished to the Program Agent and the
Managing Agents:
 
(i)  Annual Reporting. Within 120 days after the close of each of Seller’s
fiscal years, unaudited financial statements (which shall include balance
sheets, statements of income and changes in stockholders’ equity and a statement
of cash flows) for such fiscal year, all certified by a Responsible Officer of
Seller as fairly presenting in all material respects the financial condition,
results of operations and cash flows of Seller in accordance with GAAP, subject
to the omission of footnote disclosure
 
(ii)  Quarterly Reporting. Within 60 days after the close of the first three (3)
quarterly periods of each of Seller’s fiscal years, unaudited balance sheets of
Seller as at the close of each such period and statements of income and changes
in stockholders’ equity and an unaudited statement of cash flows for Seller for
the period from the beginning of such fiscal year to the end of such quarter,
all certified by a Responsible Officer of Seller as fairly presenting in all
material respects the financial condition, results of operations and cash flows
of Seller in accordance with GAAP, subject to normal year-end adjustments and
omission of footnote disclosure.
 
(iii)  Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit V
signed by Seller’s Responsible Officer and dated the date of such annual
financial statement or such quarterly financial statement, as the case may be.
 
(b)  Notices. Such Seller Party will notify the Program Agent and the Managing
Agents in writing of or, if applicable, provide the Program Agent and the
Managing Agents copies of the following:
 
(i)  Change in Credit and Collection Policy. At least thirty (30) days prior to
the effectiveness of any material change in or material amendment to the Credit
and Collection Policy, a copy of the Credit and Collection Policy then in effect
and a notice (A) indicating such change or amendment, and (B) if such proposed
change or amendment would be reasonably likely to materially adversely affect
the collectibility of the Receivables (other than any portion thereof
constituting an Additional Amount) or materially decrease the credit quality of
any newly created Receivables (other than Additional Amounts), requesting each
Managing Agent’s consent thereto.
 
(ii)  Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
the Program Agent, any Managing Agent or any Investor, copies of the same.
 
(iii)  Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition,
financial or otherwise, of such Seller Party as the Program Agent or any
Managing Agent may from time to time reasonably request in order to protect the
interests of the Program Agent, the Managing Agents, and the Investors under or
as contemplated by this Agreement.
 
(c)  Notices. Such Seller Party will notify the Program Agent and each Managing
Agent in writing of any of the following promptly (and in any case within two
Business Days) upon a Responsible Officer’s actual knowledge thereof, describing
the same and, if applicable, the steps being taken with respect thereto:
 
(i)  Amortization Events or Potential Amortization Events. The occurrence of
each Amortization Event and each Potential Amortization Event, by a statement of
a Responsible Officer of such Seller Party.
 
(ii)  Judgment and Proceedings. (A) All litigation and of all proceedings before
any governmental authority against or involving Servicer or any of its
Subsidiaries, except any litigation or proceeding that in the reasonable
judgment of Servicer (taking into account the availability of appeals) is not
likely to have a Material Adverse Effect; and (B) the entry of any judgment or
decree or the institution of any litigation, arbitration proceeding or
governmental proceeding against Seller.
 
(iii)  Material Adverse Effect. The occurrence of any event or condition that
has had, or could reasonably be expected to have, a Material Adverse Effect.
 
(iv)  Defaults Under Other Agreements. If any Indebtedness of Servicer or any of
its Subsidiaries in excess of $25,000,000 shall have been become due prior to
its stated maturity, or any such Indebtedness of Servicer or any of its
Subsidiaries shall be declared to be due and payable or required to be prepaid,
repurchased, redeemed or defeased (other than by a regularly scheduled payment
or a prepayment upon the sale of assets otherwise permitted thereunder), prior
to the date of maturity thereof, by reason of a payment default by Servicer or
any of its Subsidiaries or a default by Servicer or any of its Subsidiaries in
the performance of any term, provision or condition contained in any agreement
under which any such Indebtedness was created or is governed.
 
(v)  Termination Date. The occurrence of the “Termination Date” under and as
defined in either Sale Agreement.
 
(d)  Compliance with Laws and Preservation of Corporate Existence. Such Seller
Party will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject, and will obtain and maintain all applicable authorizations or approvals
from governmental authorities or regulatory bodies (including FERC), except
where the failure to so comply or to obtain or maintain such authorization or
approval could not reasonably be expected to have a Material Adverse Effect. It
will preserve and maintain its corporate or limited liability company (as
applicable) existence, rights, franchises and privileges in the jurisdiction of
its organization, and qualify and remain qualified in good standing as a foreign
entity in each jurisdiction where its business is conducted, except where the
failure to so preserve and maintain or qualify could not reasonably be expected
to have a Material Adverse Effect.
 
(e)  Audits. Such Seller Party will furnish to the Program Agent and its
representatives at all times, upon reasonable prior notice, reasonable full
access during regular business hours to all of its offices and Records
(wheresoever located, including any repository used to store any such Records),
as appropriate to verify its compliance with this Agreement, and permit the
Program Agent and its representatives to examine and audit the same, and make
photocopies and/or computer tape or other digital media replicas thereof, and it
agrees to render to the Program Agent and its representatives, at its sole cost
and expense, such clerical and other assistance as may be reasonably requested
with regard thereto. The Program Agent and its representatives shall also have
the right to discuss its affairs with such Seller Party’s officers and to verify
under appropriate procedures the validity, amount, quality, quantity, value and
condition of, or any other matter relating to, the Receivables and the Related
Security. Prior to the occurrence of a Termination Event, the number and
frequency of any such audits by the Program Agent shall be limited to such
number and frequency as shall be reasonable in the exercise of the Program
Agent’s reasonable commercial judgment, but shall in no event exceed one such
audit per year. Each such audit shall be at the sole expense of Servicer.
 
(f)  Keeping and Marking of Records and Books.
 
(i)  Servicer will (and will cause the Originator to) maintain and implement
administrative and operating procedures (including an ability to recreate
records evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including records adequate to permit the immediate identification
of each new Receivable and all Collections of and adjustments to each existing
Receivable). Servicer will (and will cause the Originator to) give the Program
Agent and each Managing Agent notice of any material change in the
administrative and operating procedures referred to in the previous sentence if
such proposed change or amendment could be reasonably expected to adversely
affect the collectibility of the Receivables or decrease the credit quality of
any newly created Receivables.
 
(ii)  Such Seller Party will (and will exercise its rights under the Transaction
Documents to cause the Originator to) at all times maintain an account in its
master records indicating the aggregate amount of Receivables sold by the
Originator to Finance LLC pursuant to the First Tier Sale Agreement and in turn
sold by Finance LLC to Seller pursuant to the Second Tier Sale and in which
Seller has issued the Senior Interest and/or a security interest to the Program
Agent pursuant to this Agreement.
 
(g)  Compliance with Contracts and Credit and Collection Policy. Such Seller
Party will (and will cause the Originator to) timely and fully (i) perform and
comply in all material respects with all provisions, covenants and other
promises required to be observed by it under the Contracts related to the
Receivables to the extent a failure to comply would adversely affect the
collectibility of such Receivables (including by giving rise to a present right
of offset by the applicable Obligor) and (ii) comply in all material respects
with the Credit and Collection Policy and its collection procedures in regard to
each Eligible Receivable and the related Contract.
 
(h)  Performance and Enforcement of Sale Agreement. Seller will perform its
obligations and undertakings under and pursuant to the Second Tier Sale
Agreement, will purchase Receivables thereunder in compliance with the terms
thereof and will, to the extent necessary in its reasonable business judgment,
enforce the rights and remedies accorded to Seller, directly or as assignee,
under the Sale Agreements, provided that after the occurrence and during the
continuation of an Amortization Event, Seller shall enforce its rights and
remedies under the Sale Agreements at the direction of the Program Agent. Seller
will take all actions to perfect and enforce its rights and interests (and the
rights and interests of the Program Agent and the Investors as assignees of
Seller) under the Sale Agreements as the Program Agent or any Managing Agent may
from time to time reasonably request, including making claims to which it may be
entitled under any indemnity, reimbursement or similar provision contained in
either Sale Agreement.
 
(i)  Ownership. Seller will (or will cause the Originator to) take all necessary
action to (i) vest legal and equitable title to the Receivables, the Related
Security and the Collections purchased under the Second Tier Sale Agreement
irrevocably in Seller, free and clear of any Adverse Claims other than Adverse
Claims contemplated by the Transaction Documents, and (ii) establish and
maintain, in favor of the Program Agent, for the benefit of the Investors, a
valid and perfected first priority undivided percentage ownership interest
(and/or a valid and perfected first priority security interest) in all
Receivables, Related Security and Collections to the full extent contemplated
herein, free and clear of any Adverse Claims other than Adverse Claims
contemplated by the Transaction Documents; including in each case the filing of
all financing statements or other similar instruments or documents necessary
under the UCC of all appropriate jurisdictions to perfect the Program Agent’s
(for the benefit of the Investors) interest in such Receivables, Related
Security and Collections and such other action to perfect the interest of the
Program Agent for the benefit of the Investors as the Program Agent or any
Managing Agent may reasonably request.
 
(j)  Investors’ Reliance. Seller acknowledges that the Investors are entering
into the transactions contemplated by this Agreement in reliance upon Seller’s
identity as a legal entity that is separate from the Originator or any Affiliate
thereof (each, an “El Paso Entity”). Therefore, from and after the date of
execution and delivery of this Agreement, Seller shall take all reasonable
steps, including all steps that the Program Agent, any Managing Agent or any
Investor may from time to time reasonably request, to maintain Seller’s identity
as a separate legal entity and to make it manifest to third parties that Seller
is an entity with assets and liabilities distinct from those of any El Paso
Entity thereof and not just a division of a El Paso Entity. Without limiting the
generality of the foregoing and in addition to the other covenants set forth
herein,
 
(i)  Seller shall:
 
(A)  maintain books and records and bank accounts separate from those of any
other Person;
 
(B)  maintain its assets in such a manner that it is not costly or difficult to
segregate, identify or ascertain such assets;
 
(C)  comply with all organizational formalities necessary to maintain its
separate existence;
 
(D)  hold itself out to creditors and the public as a legal entity separate and
distinct from any other entity;
 
(E)  maintain separate financial statements, showing its assets and liabilities
separate and apart from those of any other Person and not have its assets listed
on any financial statement of any other Person; except that Seller’s assets may
be included in a consolidated financial statement of its Affiliate so long as
appropriate notation is made on such consolidated financial statements to
indicate the separateness of Seller from such Affiliate and to indicate that
Seller’s assets and credit are not available to satisfy the debts and other
obligations of such Affiliate or any other Person;
 
(F)  prepare and file its own tax returns separate from those of any Person to
the extent required by applicable law, and pay any taxes required to be paid by
applicable law;
 
(G)  allocate and charge fairly and reasonably any common employee or overhead
shared with Affiliates;
 
(H)  not enter into any transaction with Affiliates except on an arm’s-length
basis and pursuant to written, enforceable agreements;
 
(I)  conduct business in its own name, and use separate stationery, invoices and
checks;
 
(J)  not commingle its assets or funds with those of any other Person;
 
(K)  not assume, guarantee or pay the debts or obligations of any other Person;
 
(L)  correct any known misunderstanding as to its separate identity;
 
(M)  not permit any Affiliate to guarantee or pay its obligations;
 
(N)  not make loans or advances to any other person;
 
(O)  pay its liabilities and expenses out of its own funds;
 
(P)  maintain a sufficient number of employees in light of its contemplated
business purpose and pay the salaries of its own employees, if any, only from
its own funds;
 
(Q)  maintain adequate capital in light of its contemplated business purpose,
transactions and liabilities; provided that the foregoing shall not require the
member of Seller to make additional capital contributions to Seller; and
 
(R)  cause the managers, agents and other representatives of Seller to act at
all times with respect to Seller consistently and in furtherance of the
foregoing and in the best interests of Seller;
 
(S)  at all times have an Independent Manager and ensure that all limited
liability company actions relating to (x) the selection, maintenance or
replacement of the Independent Manager, (y) the dissolution or liquidation of
Seller or (z) the initiation of, participation in, acquiescence in or consent to
any bankruptcy, insolvency, reorganization or similar proceeding involving
Seller, are duly authorized by unanimous consent of Seller’s members and
managers, including the Independent Manager; and
 
(T)  take such other actions as are reasonably necessary on its part to ensure
that the facts and assumptions set forth in the opinion issued by Andrews Kurth
LLP, as counsel for Seller, in connection with the closing of the Original
Agreement and relating to substantive consolidation issues, and in the
certificates accompanying such opinion, remain true and correct in all material
respects at all times, and
 
(ii)  Seller shall not:
 
(A)  guarantee any obligation of any Person, including any Affiliate or become
obligated for the debts of any other Person or hold out its credit as being
available to pay the obligations of any other Person;
 
(B)  engage, directly or indirectly, in any business other than as required or
permitted to be performed under this Agreement and the Second Tier Sale
Agreement;
 
(C)  incur, create or assume any indebtedness or liabilities other than as
expressly permitted under this Agreement and the Second Tier Sale Agreement;
 
(D)  make or permit to remain outstanding any loan or advance to, or own or
acquire any stock or securities of, any Person other than as permitted under
this Agreement and the Second Tier Sale Agreement;
 
(E)  to the fullest extent permitted by law, engage in any dissolution,
liquidation, consolidation, merger, sale or other transfer of any of its assets
outside the ordinary course of Seller’s business;
 
(F)  buy or hold evidence of indebtedness issued by any other Person (other than
cash or investment-grade securities);
 
(G)  form, acquire or hold any subsidiary (whether corporate, partnership,
limited liability company or other) or own any equity interest in any other
entity, except, in each case, for the Buyer; or
 
(H)  own any asset or property other than the Receivables and proceeds thereof,
and such other property as is contemplated by this Agreement and the Second Tier
Sale Agreement.
 
(k)  Collections. Such Seller Party will cause (i) all Obligors to be directed
to remit all Collections to a Lock-Box, a Blocked Account, (ii) all proceeds
from all Lock-Boxes to be deposited into a Blocked Account, (iii) each Blocked
Account to be subject at all times to a Blocked Account Agreement that is in
full force and effect and (iv) each Lock-Box to be subject at all times to a
Blocked Account Agreement that is in full force and effect. In the event any
payments relating to Receivables are remitted directly to Seller or any
Affiliate of Seller, Seller will remit (or will cause all such payments to be
remitted) directly to a Collection Bank and deposited into a Blocked Account
within two (2) Business Days, and, at all times prior to such remittance, Seller
will itself hold or, if applicable, will cause such payments to be held in trust
for the exclusive benefit of the Program Agent, the Managing Agents and the
Investors. Seller will maintain exclusive ownership, dominion and control of
each Blocked Account and Lock-Box and shall not grant the right to take dominion
and control of any Blocked Account or Lock-Box at a future time or upon the
occurrence of a future event to any Person, in each case except that such action
may be taken (i) with respect to Lock-Boxes subject to a Blocked Account
Agreement signed by the Collection Bank with the right to take dominion and
control of such Lock-Box and (ii) to the extent otherwise contemplated by this
Agreement, a Blocked Account Agreement. Seller will not maintain any accounts or
lockboxes, other than Lock-Boxes, Blocked Accounts and the Collection Account
maintained in accordance with this Agreement.
 
(l)  Taxes. Such Seller Party will file all tax returns and reports required by
law to be filed by it and will promptly pay all taxes and governmental charges
at any time owing, except any such taxes which are not yet delinquent or are
being diligently contested in good faith by appropriate proceedings, for which
adequate reserves in accordance with GAAP (if any) shall have been set aside on
its books and where the failure to so file or pay could not reasonably be
expected to have a Material Adverse Effect. Seller will pay when due any taxes
payable in connection with the Receivables, exclusive of taxes on or measured by
income or gross receipts of any Conduit Investor, the Program Agent, any
Managing Agent or any Committed Investor.
 
(m)  Insurance. Seller will maintain in effect, or cause to be maintained in
effect, at Seller’s own expense, such casualty and liability insurance as Seller
shall deem appropriate in its good faith business judgment. Seller will pay, or
cause to be paid, the premiums therefor. The foregoing requirements shall not be
construed to negate, reduce or modify, and are in addition to, Seller’s
obligations hereunder.
 
(n)  Payment to Originator. With respect to any Receivable purchased by Seller
from Finance LLC, such sale shall be effected under, and in strict compliance
with the terms of, the Second Tier Sale Agreement, including the terms relating
to the method of payment and amount and timing of payments to be made to Finance
LLC in respect of the purchase price for such Receivable.
 
(o)  Operation of Pipelines. In the case of Servicer, it will (i) remain an open
access transporter, to retain its blanket certificate under Part 284 of Title 18
of the Code of Federal Regulations, and (ii) operate its currently constituted
transmission pipelines, as they may be expanded from time to time, in an
efficient and business-like manner or to maintain all necessary FERC and other
governmental authorizations and approvals necessary to operate its currently
constituted transmission pipeline business, as it may be expanded from time to
time.
 
Section 7.2.  Negative Covenants of Seller Parties. Until the date on which the
Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself, that:
 
(a)  Name Change, Offices and Records. Seller will not (and will not permit the
Originator to) (i) make any change to its name, identity or corporate structure
(within the meaning of the applicable enactment of the UCC) or relocate its
chief executive office or any office where Records are kept unless, at least
forty-five (45) days prior to the effective date of any such change or
relocation Seller notifies the Program Agent thereof and delivers to the Program
Agent all financing statements, instruments, legal opinions and other documents
reasonably requested by the Program Agent or any Managing Agent may reasonably
request in connection with such change or relocation and has taken all other
steps to ensure that the Program Agent, for the benefit of itself and the
Investors, continues to have a first priority, perfected ownership or security
interest in the Receivables, the Related Security related thereto and any
Collections thereon, or (ii) change its jurisdiction of incorporation or
formation (within the meaning of the applicable enactment of the UCC) unless the
Program Agent shall have received from Seller, prior to such change, (A) those
items described in clause (i) hereof, and (B) if the Program Agent, any Managing
Agent or any Investor shall so request, an opinion of counsel, in form and
substance reasonably satisfactory to such Person, as to such organization and
Seller’s or the Originator’s, as applicable, valid existence and good standing
and the perfection and priority of the Program Agent’s ownership or security
interest in the Receivables, the Related Security and Collections. In accordance
with Section 13.12(b), the provisions of this Agreement shall apply to any
successors or assigns.
 
(b)  Change in Payment Instructions to Obligors; Accounts. Such Seller Party
will not add or terminate any bank as a Collection Bank, or make any change in
the instructions to Obligors regarding payments to be made to any Blocked
Account or Lock-Box, unless the Program Agent shall have received, at least ten
(10) days before the proposed effective date therefor, (i) written notice of
such addition, termination or change, and (ii) with respect to the addition of a
Collection Bank, a Blocked Account or Lock-Box, an executed Blocked Account
Agreement with respect to the new Blocked Account or Lock-Box; provided that
Servicer may make changes in instructions to Obligors regarding payments
otherwise restricted above if such new instructions require such Obligor to make
payments to another existing Blocked Account or Lock-Box. A revised Exhibit IV
shall be delivered by Seller to the Program Agent in connection with any
addition or termination of any Blocked Account or Lock-Box in accordance with
the provisions of this section and Exhibit IV shall be deemed to be amended
hereby upon such delivery.
 
(c)  Modifications to Credit and Collection Policy. Subject to
Section 7.1(b)(i), such Seller Party will not, and will not permit the
Originator to, make any change to the Credit and Collection Policy that could
materially adversely affect the collectibility of the Receivables (other than
any portion thereof constituting an Additional Amount) or the credit quality of
any newly created Receivables (other than Additional Amounts).
 
(d)  Sales, Liens. Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including the filing of any
financing statement) or with respect to, any Receivable, Related Security or
Collections, or upon or with respect to any Contract under which any Receivable
arises, or any Blocked Account or Lock-Box, or assign any right to receive
income with respect thereto (other than, in each case, as contemplated by the
Transaction Documents), and Seller will defend the right, title and interest of
the Program Agent and the Investors in, to and under any of the foregoing
property, against all claims of third parties claiming through or under Seller
or the Originator.
 
(e)  Termination Date Determination; Modification of Sale Agreements. Seller
will not (i) designate the Termination Date (as defined in the Second Tier Sale
Agreement), (ii) send any written notice to Finance LLC in respect thereof, or
(iii) consent to Finance LLC designating the Termination Date (as defined in the
First Tier Sale Agreement) or sending any written notice to the Originator in
respect thereof, in each case without the prior written consent of the Program
Agent and each Managing Agent, except with respect to the occurrence of such
Termination Date arising pursuant to Section 5.1(d) of either Sale Agreement. No
Seller Party will amend or otherwise modify or terminate any Sale Agreement
without the written consent of the Program Agent and each Managing Agent, except
with respect to a termination upon the occurrence of a Termination Date arising
pursuant to Section 5.1(d) of either Sale Agreement.
 
(f)  Mergers, Acquisitions etc. Seller will not merge into or consolidate with
any other Person or permit any other Person to merge with or into or consolidate
with it, or purchase, lease or otherwise acquire (in one transaction or a series
of transactions) all or substantially all of the assets of any other Person
(whether directly by purchase, lease or other acquisition of all or
substantially all of the assets of such Person or indirectly by purchase or
other acquisition of all or substantially all of the capital stock of such other
Person) other than acquisitions of Receivables pursuant to the Second Tier Sale
Agreement.
 
(g)  Modification of Reporting Procedures. Seller shall not, without the prior
consent of the Program Agent (such consent not to be unreasonably withheld or
delayed), permit any amendment which would materially change the calculation
methods used to generate the reports delivered in accordance with Section 8.5
hereof.
 
ARTICLE VIII
 
ADMINISTRATION AND COLLECTION
 
Section 8.1.  Designation of Servicer.
 
(a)  The servicing, administration and collection of the Receivables shall be
conducted by such Person or Persons (the “Servicer” and, if multiple Persons,
collectively, the “Servicer”) so designated from time to time in accordance with
this Section 8.1. Tennessee Gas Pipeline Company is hereby designated as, and
hereby agrees to perform the duties and obligations of, Servicer pursuant to the
terms of this Agreement. The Program Agent (with the consent or direction of the
Required Committed Investors) may designate as Servicer any Person to succeed
Tennessee Gas Pipeline Company or any successor Servicer at any time after the
occurrence of an Amortization Event. Without the prior written consent of the
Program Agent, Tennessee Gas Pipeline Company (nor any of its delagatees) shall
not be permitted to delegate any of its duties or responsibilities as Servicer
to any Person other than El Paso Corporation pursuant to Section 8.6 hereof.
 
(b)  Notwithstanding any permitted delegation by Tennessee Gas Pipeline Company
pursuant to Section 8.1(a), (a) Tennessee Gas Pipeline Company shall be and
remain primarily liable to the Program Agent, the Managing Agents and the
Investors for the full and prompt performance of all duties and responsibilities
of Servicer hereunder and (b) the Program Agent, the Managing Agents and the
Investors shall be entitled to deal exclusively with Tennessee Gas Pipeline
Company in matters relating to the discharge by Servicer of its duties and
responsibilities hereunder. The Program Agent, the Managing Agents and the
Investors shall not be required to give notice, demand or other communication to
any Person other than Tennessee Gas Pipeline Company in order for communication
to Servicer and any sub-servicers or other delegate with respect thereto to be
accomplished. Tennessee Gas Pipeline Company at all times that it is Servicer,
shall be responsible for providing any sub-servicer or other delegate of
Servicer with any notice given to Servicer under this Agreement.
 
Section 8.2.  Duties of Servicer.
 
(a)  Servicer shall take or cause to be taken all such actions as may be
necessary or advisable to collect each Receivable from time to time, all in
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with its collection practices.
 
(b)  Servicer will instruct all Obligors to pay all Collections directly to a
Lock-Box or a Blocked Account. Servicer shall effect a Blocked Account Agreement
substantially in the form of Exhibit VI with each bank at which a Blocked
Account or Lock-Box is held at any time and with the bank at which the
Collection Account is held. In the case of any remittances received in any
Lock-Box or Blocked Account that shall have been identified, to the satisfaction
of Servicer, as not constituting Collections or other proceeds of the
Receivables or the Related Security, Servicer shall promptly remit such items to
the Person identified to it as being the owner of such remittances. From and
after the date the Program Agent delivers to any Collection Bank a Collection
Notice pursuant to Section 8.3, the Program Agent may request that Servicer, and
Servicer thereupon promptly shall instruct all Obligors with respect to the
Receivables, to remit all payments thereon to a depositary account specified by
the Program Agent and, at all times thereafter, Seller and Servicer shall not
deposit or otherwise credit, and shall not permit any other Person to deposit or
otherwise credit to such new depositary account any cash or payment item other
than Collections.
 
(c)  Servicer shall administer the Collections in accordance with the procedures
described herein and in Article II. Servicer shall set aside and hold in trust
for the account of Seller and the Investors their respective shares of the
Collections in accordance with Article II. Servicer shall, upon the request of
the Program Agent (with the consent or at the direction of the Required
Committed Investors), segregate, in a manner acceptable to the Program Agent and
the Required Committed Investors, all cash, checks and other instruments
received by it from time to time constituting Collections from the general funds
of Servicer or Seller prior to the remittance thereof in accordance with
Article II.
 
(d)  Servicer may, in accordance with its collection practices, extend the
maturity of any Receivable or adjust the Net Outstanding Balance of any
Receivable as Servicer determines to be appropriate to maximize Collections
thereof; provided that such extension or adjustment shall not alter the status
of such Receivable as a Delinquent Receivable, Defaulted Receivable or limit the
rights of the Program Agent, the Managing Agents or the Investors under this
Agreement.
 
(e)  Servicer shall hold in trust for Seller and the Investors all Records that
(i) evidence or relate to the Receivables, the related Contracts and Related
Security or (ii) are otherwise necessary or desirable to collect the Receivables
and shall, if an Amortization Event exists, as soon as reasonably practicable
upon demand of the Program Agent (with the consent or at the direction of the
Required Committed Investors), deliver or make available to the Program Agent
all such Records, at a place selected by the Program Agent. Servicer shall, as
soon as practicable following receipt thereof turn over to Seller any cash
collections or other cash proceeds received with respect to Indebtedness not
constituting Receivables.
 
(f)  Any payment by an Obligor in respect of any indebtedness owed by it to the
Originator or Seller shall, except as otherwise specified by such Obligor or
otherwise required by contract or law and unless otherwise instructed by the
Program Agent, be applied as a Collection of any Receivable of such Obligor
(starting with the oldest such Receivable) to the extent of any amounts then due
and payable thereunder before being applied to any other receivable or other
obligation of such Obligor.
 
Section 8.3.  Collection Notices. The Program Agent (acting with the consent or
at the direction of the Required Committed Investors) is authorized at any time
when an Amortization Event exists or a Collection Notice Event has occurred and
is continuing, to date and to deliver to the Collection Banks the Collection
Notices and thereafter to make transfers and payments from Blocked Accounts and
the Collection Account in lieu of Servicer in accordance with Article II of this
Agreement. In making any such transfers and payments, the Program Agent shall be
entitled to rely on the periodic reports provided by Servicer hereunder and upon
notices from any Managing Agent and any Investor with respect to amounts payable
to such Managing Agent (or members of its Investor Group) or to such Investor
and upon the Program Agent’s records with respect to payments to be made to the
Program Agent, any Managing Agent and any Investor and shall be fully protected
in acting thereon; provided that if the Program Agent determines in good faith
that it does not have sufficient information to determine amounts transferable
or payable from Blocked Accounts and the Collection Account hereunder or has
conflicting information with respect thereto, the Program Agent shall be
entitled, but shall not be required, to transfer such amounts to, or to retain
such amounts in, the Collection Account pending its receipt of further
information satisfactory to it. Seller hereby transfers to the Program Agent for
the benefit of the Investors, effective when the Program Agent delivers any such
notice, the exclusive ownership and control of the applicable Blocked Account
and control of the applicable Lock-Box. In case any authorized signatory of
Seller whose signature appears on a Blocked Account Agreement shall cease to
have such authority before the delivery of such notice, such Collection Notice
shall nevertheless be valid as if such authority had remained in force. Seller
hereby authorizes the Program Agent, and agrees that the Program Agent shall be
entitled, when an Amortization Event exists or a Collection Notice Event has
occurred and is continuing, to (A) endorse Seller’s name on checks and other
instruments representing Collections, (B) enforce the Receivables, the related
Contracts and the Related Security and (C) take such action as shall be
necessary or desirable to cause all cash, checks and other instruments
constituting Collections of Receivables to come into the possession of the
Program Agent rather than Seller.
 
Section 8.4.  Responsibilities of Seller. Anything herein to the contrary
notwithstanding, the exercise by the Program Agent, the Managing Agents and the
Investors of their rights hereunder shall not release Servicer, the Originator
or Seller from any of their duties or obligations with respect to any
Receivables or under the related Contracts. None of the Program Agent, the
Managing Agents or the Investors shall have any obligation or liability with
respect to any Receivables or related Contracts, nor shall any of them be
obligated to perform the obligations of Seller.
 
Section 8.5.  Reports. Servicer shall prepare and deliver to each Managing Agent
and the Program Agent (a) a Monthly Report with respect to each Monthly Period
not later than 3:00 p.m. (New York time) on the related Monthly Report Date, (b)
a Mid-Month Report with respect to each Monthly Period not later than 3:00 p.m.
(New York time) on the related Mid-Month Report Date, (c) a Daily Report with
respect to (i) the first Daily Settlement Date for each Monthly Period, and (ii)
each Daily Settlement Date on which funds were remitted to Seller pursuant to
clause (ii)(B) of Section 2.3, Section 2.4(a) or Section 2.4(b) and the
immediately following Daily Settlement Date, in each case not later than 1:00
p.m. (New York time) on the Business Day immediately following such Daily
Settlement Date, and (iv) at such times as any Managing Agent shall reasonably
request, an aging of Receivables. Each Monthly Report, Mid-Month Report and
Daily Report shall be certified as being true and correct in all material
respects by a Responsible Officer of Servicer (or, with respect to amounts
identified therein as estimates, as being estimated reasonably and based on
Servicer’s records and assumptions believed in good faith by such Responsible
Officer).
 
Section 8.6.  Computation Agent.
 
(a)  El Paso Corporation is hereby designated as, and, by its acceptance of this
Agreement set forth below, hereby agrees to perform the duties and obligations
of, the Computation Agent pursuant to the terms of this Agreement. The Program
Agent (with the consent or direction of the Required Committed Investors) may
designate as Computation Agent any Person to succeed El Paso Corporation or any
successor at any time after the occurrence of an Amortization Event.
 
(b)  The Computation Agent shall aggregate and prepare certain portions of the
reports to be provided by the Servicer pursuant to Section 8.5 (as more fully
specified in the applicable form of report) and shall deliver such portions to
each Managing Agent and the Program Agent not later than the time at which such
report is due as provided in such Section.
 
Section 8.7.  Servicer Fees. Servicer shall be entitled to receive a fee (the
“Servicer Fee”) equal to 1.00% per annum multiplied by the lesser of (i) the
average daily aggregate Outstanding Balance of all Eligible Receivables and (ii)
the average daily Program Limit, payable in arrears on each Monthly Settlement
Date for the immediately preceding Monthly Period out of Collections available
for such purpose pursuant to Article II on such Monthly Settlement Date. The
Investors’ share of the Servicer Fee shall be equal to the Servicer Fee Rate
multiplied by the average daily Aggregate Capital of the Investor Interests
payable as provided above. Upon the appointment of a successor servicer under
this Agreement which is not an Affiliate of Servicer, the Servicer Fee shall be
such amount as the Managing Agents, with the consent of the Required Committed
Investors, shall reasonably determine. Notwithstanding anything herein to the
contrary, the Servicer Fee shall be payable only from Collections pursuant to,
and subject to the priority of payments set forth in, Article II. To the extent
such Collections are not sufficient to pay the Servicer Fee in full, none of
Seller, the Program Agent or any Managing Agent or Investor shall have any
liability for the deficiency. The Computation Agent shall be entitled to receive
a fee and reimbursement of expenses from Servicer in such amounts and payable at
such times as the Computation Agent and Servicer may agree upon from time to
time. In no event shall Seller, the Program Agent or any Managing Agent or
Investor shall have any liability for payment of any fees or expenses of the
Computation Agent.
 
ARTICLE IX
 
AMORTIZATION EVENTS
 
Section 9.1.  Amortization Events. The occurrence of any one or more of the
following events shall constitute an Amortization Event:
 
(a)  Any Seller Party shall fail (i) to make any payment or deposit required
hereunder when due and such failure continues for two Business Days, (ii) in the
case of Servicer, to deliver any report required to be delivered pursuant to
Section 8.5 when due and such failure, if it is caused by a Force Majeure Event,
continues for two Business Days, (iii) to perform or observe any term, covenant
or agreement contained in Section 7.1(b), 7.1(c), 7.1(h)-(k) and (n),
Section 7.2, Section 9.1 (other than as referred to in clause (i) or (ii) of
this subsection (a) or Section 9.1(d)) and with respect to Servicer only,
Section 8.2(b), and such failure shall continue for five consecutive Business
Days after the earlier of receipt of written notice thereof from the Program
Agent or any Managing Agent, or a Seller Party’s Responsible Officer’s actual
knowledge thereof or (iii) to perform or observe any term, covenant or agreement
hereunder (other than as referred to in clause (i) or (ii) of this
subsection (a) or Section 9.1(d)) and such failure shall continue for twenty
consecutive days after the earlier of receipt of written notice thereof from the
Program Agent or any Managing Agent, or a Seller Party’s Responsible Officer’s
actual knowledge thereof.
 
(b)  Any representation, warranty, certification or statement made by any Seller
Party in this Agreement, any other Transaction Document or in any other document
delivered pursuant hereto or thereto shall prove to have been (i) with respect
to any representations, warranties, certifications or statements which contain a
materiality qualifier, incorrect in any respect when made or deemed made and
(ii) with respect to any representations, warranties, certifications or
statements which do not contain a materiality qualifier, incorrect in any
material respect when made or deemed made; provided that an Amortization Event
shall not occur in connection with a breach (including with respect to delivery
of reports or other information) of any of the representations in paragraphs
(g), (i), (j), (r), (s), (t), (u) or (w) of Section 5.1 with respect to any
Receivable or Related Security if either (i) the aggregate of the Investor
Interests does not exceed 100% after a recalculation of the Investor Interests
excluding such Receivable and all Receivables, if any, related to such Related
Security from the Net Receivable Pool Balance or (ii) the aggregate of the
Investor Interests does not exceed 100% after a recalculation of the Investor
Interests excluding such Receivable and all Receivables, if any, related to such
Related Security from the Net Receivable Pool Balance and Seller has made the
payment required by, and in accordance with, Section 2.8.
 
(c)  Failure of Seller to pay any Indebtedness when due, giving effect to any
applicable grace periods.
 
(d)  Any Seller Party or the Originator (i) shall generally not pay its debts as
such debts become due or shall admit in writing its inability to pay its debts
generally or shall make a general assignment for the benefit of creditors; or
(ii) any proceeding shall be instituted by or against any such Person seeking to
adjudicate it bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee or other similar official for it or any
substantial part of its property or (iii) any such Person shall take any
corporate or limited liability company action to authorize any of the actions
set forth in clause (ii) above in this subsection (d).
 
(e)  As at the end of any Monthly Period, (i) the average of the Dilution Ratios
for such Monthly Period and the two preceding Monthly Periods shall exceed 0.50%
(ii) the average of the Delinquency Ratios for such Monthly Period and the two
preceding Monthly Periods shall exceed 6.75%, or (iii) the average of the Loss
Ratios for such Monthly Period and the two preceding Monthly Periods shall
exceed 4.00%.
 
(f)  A Change of Control shall occur.
 
(g)  A Material Adverse Effect shall occur.
 
(h)  One or more judgments, decrees, arbitration or binding mediation award(s)
and/or settlement(s) for the payment of money in excess of $100,000 in the
aggregate shall be entered against Seller, and either (i) within thirty (30)
days from the later of (A) the entry of any such judgment or decree or the date
of any such award or settlement (as applicable) and (B) the date any payment is
required to be made on or with respect to any such judgment, decree, award or
settlement pursuant to the terms thereof, the same shall not have been paid,
discharged or vacated, or in the case of a judgment, decree or award, stayed
pending appeal, or shall not have been discharged or vacated within thirty (30)
days from the entry of a final order of affirmance on appeal or (ii) enforcement
proceedings shall be commenced by any creditor on any such judgment, decree,
award or settlement.
 
(i)  (i) The “Termination Date” under and as defined in either Sale Agreement
shall occur under such Sale Agreement, (ii) the Originator shall for any reason
cease to transfer, or cease to have the legal capacity to transfer, or otherwise
be incapable of transferring Receivables to Finance LLC under the First Tier
Sale Agreement, or (iii) Finance LLC shall for any reason cease to transfer, or
cease to have the legal capacity to transfer, or otherwise be incapable of
transferring Receivables to Seller under the Second Tier Sale Agreement.
 
(j)  This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Seller, or the Program Agent for the
benefit of the Investors shall cease to have a valid and perfected first
priority security interest in the Receivables, the Related Security and the
Collections with respect thereto and the Lock-Boxes, Blocked Accounts and all
agreements related thereto.
 
(k)  With respect to any day, the aggregate of the Investor Interests exceeds
100%; provided that such event shall not constitute an Amortization Event if
such excess shall have been cured by a Special Adjustment Payment made in
accordance with Section 2.2, if applicable, or otherwise by an increase in the
Net Receivable Pool Balance or the Collection Account Amount or a reduction in
the Aggregate Capital not later than the next following Business Day (or, if
such day is not Business Day, by not later than the second following Business
Day).
 
Section 9.2.  Remedies. Upon the occurrence and during the continuation of an
Amortization Event, the Program Agent may, or upon the direction of the Required
Committed Investors shall, with written notice to Seller and Servicer, take any
of the following actions: (i) replace the Person then acting as Servicer, (ii)
declare the Amortization Date to have occurred, whereupon the Amortization Date
shall forthwith occur, without demand, protest or further notice of any kind,
all of which are hereby expressly waived by each Seller Party; provided that
upon the occurrence of an Amortization Event described in Section 9.1(d), or of
an actual or deemed entry of an order for relief with respect to the Originator
or any Seller Party under the Federal Bankruptcy Code, the Amortization Date
shall automatically occur, without demand, protest or any notice of any kind,
all of which are hereby expressly waived by each Seller Party, (iii) to the
fullest extent permitted by applicable law, declare that the Default Fee shall
accrue with respect to any of the Aggregate Unpaids (other than amounts on which
Yield is accruing at the default rate pursuant to Section 9.3) outstanding at
such time, and (iv) deliver the Collection Notices to the Collection Banks. In
addition, at any time after the occurrence and during the continuance of an
Amortization Event, the Program Agent may, (or, at the direction of the Required
Committed Investors, shall) or the Program Agent may (or, at the direction of
the Required Committed Investors, shall) direct Seller or Servicer to, notify
the Obligors of Receivables, at Seller’s expense, of the ownership or security
interests of the Investors under this Agreement and may (or, at the direction of
the Required Committed Investors, shall) also direct that payments of all
amounts due or that become due under any or all Receivables be made directly to
the Program Agent or its designee. Seller or Servicer (as applicable) shall, at
any Investor’s request, withhold the identity of such Investor in any such
notification. The aforementioned rights and remedies shall be without
limitation, and shall be in addition to all other rights and remedies of the
Program Agent, the Managing Agents and the Investors otherwise available under
any other provision of this Agreement, by operation of law, at equity or
otherwise, all of which are hereby expressly preserved, including all rights and
remedies provided under the UCC, all of which rights shall be cumulative.
 
Section 9.3.  Default Yield. In addition to the rights set forth above, at any
time upon or after the occurrence of an Amortization Event, any Managing Agent
may, in its sole discretion with notice to the Seller, declare that all Yield
with respect to each Investor Interest of the Investors in its Investor Group
shall accrue at a rate per annum equal to 2.0% plus the Prime Rate.
 
ARTICLE X
 
INDEMNIFICATION
 
Section 10.1.  Indemnities by the Seller Parties. Without limiting any other
rights that the Program Agent, any Managing Agent or any Investor may have
hereunder or under applicable law, (A) Seller hereby agrees to indemnify (and
pay upon demand to) the Program Agent, each Managing Agent and each Investor and
their respective assigns and the officers, directors, agents and employees of
the Program Agent, each Managing Agent and each Investor and their respective
assigns (each an “Indemnified Party”) from and against any and all damages,
losses, claims, taxes, liabilities, costs, expenses and for all other amounts
payable, including reasonable attorneys’ fees and disbursements (all of the
foregoing being collectively referred to as “Indemnified Amounts”) awarded
against or incurred by any of them arising out of or as a result of this
Agreement or the acquisition, either directly or indirectly, by an Investor of
an interest in the Receivables, and (B) Servicer hereby agrees to indemnify (and
pay upon demand to) each Indemnified Party for Indemnified Amounts awarded
against or incurred by any of them arising out of Servicer’s activities as
Servicer hereunder or under any other Transaction Documents excluding, however,
in all of the foregoing instances under the preceding clauses (A) and (B):
 
(i)  Indemnified Amounts to the extent that such Indemnified Amounts resulted
from gross negligence or willful misconduct on the part of the Indemnified Party
seeking indemnification, it being the intention of Seller and servicer to
indemnify such indemnified party against the consequences of their own
negligence;
 
(ii)  Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are solely due to the credit risk of the Obligor and for which
reimbursement would constitute recourse to Seller for uncollectible Receivables;
 
(iii)  taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Investors of Investor Interests as a loan or loans by the Investors to
Seller secured by the Receivables, the Related Security, the Blocked Accounts
and the Collections; or
 
(iv)  Indemnified Amounts relating to and affecting only Additional Amounts.
 
provided that nothing contained in this sentence shall limit the liability of
any Seller Party or limit the recourse of the Investors to any Seller Party for
amounts otherwise specifically provided to be paid by such Seller Party under
the terms of this Agreement. Without limiting the generality of the foregoing
indemnification (and, in the case of the following clauses (D) through (N), in
each case without limiting Seller’s obligations under the following clauses (A),
(B) or (C)), Seller shall indemnify the Indemnified Parties for Indemnified
Amounts relating to or resulting from:
 
(A)  any representation or warranty made by or on behalf of any Seller Party,
the Originator (or any officers of any such Person) under or in connection with
this Agreement, any other Transaction Document or any other information or
report delivered by such Person pursuant hereto or thereto, which shall have
been false or incorrect when made or deemed made;
 
(B)  the failure by Seller or Servicer to comply with any applicable law, rule
or regulation with respect to any Receivable or Contract related thereto, or the
nonconformity of any Receivable or Contract included therein with any such
applicable law, rule or regulation or any failure of the Originator to keep or
perform any of its obligations, express or implied, with respect to any
Contract;
 
(C)  any failure of Seller or Servicer to perform its duties, covenants or other
obligations in accordance with the provisions of this Agreement or any other
Transaction Document;
 
(D)  any products liability, environmental, personal injury or damage suit, or
other similar claim arising out of or in connection with merchandise, insurance
or services that are the subject of any Contract or any Receivable;
 
(E)  any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable other than any
portion thereof constituting an Additional Amount (including a defense based on
such Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms
or based on such Obligor being immune from claims on the grounds on sovereign
immunity or otherwise immune or not subject to legal action, suit or
proceeding), or any other claim resulting from the sale of the merchandise or
service related to such Receivable or the furnishing or failure to furnish such
merchandise or services;
 
(F)  the commingling by or on behalf of any Seller Party or any of its
Affiliates of Collections of Receivables at any time with other funds;
 
(G)  any investigation, litigation or proceeding related to or arising from this
Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of an Incremental Purchase or a Reinvestment,
the ownership of the Investor Interests or any other investigation, litigation
or proceeding relating to Seller, Servicer or the Originator in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;
 
(H)  any failure of Seller to acquire and maintain legal and equitable title to,
and ownership of any Receivable and the Related Security and Collections with
respect thereto from Finance LLC, free and clear of any Adverse Claim (other
than as created hereunder); or any failure of Seller to give reasonably
equivalent value to Finance LLC under the Second Tier Sale Agreement in
consideration of the transfer by Finance LLC of any Receivable, or any attempt
by the Originator, Finance LLC or Seller to void such transfer under statutory
provisions or common law or equitable action;
 
(I)  any failure of Finance LLC to acquire and maintain legal and equitable
title to, and ownership of any Receivable and the Related Security and
Collections with respect thereto from the Originator, free and clear of any
Adverse Claim (other than as created hereunder); or any failure of Finance LLC
to give reasonably equivalent value to the Originator under the First Tier Sale
Agreement in consideration of the transfer by the Originator of any Receivable,
or any attempt by the Originator, Finance LLC or Seller to void such transfer
under statutory provisions or common law or equitable action;
 
(J)  any failure to vest in the Program Agent for the benefit of the Investors,
or to transfer to the Program Agent for the benefit of the Investors, legal and
equitable title to, and ownership of, a first priority perfected undivided
percentage ownership interest (to the extent of the Investor Interests
contemplated hereunder) or security interest in the Receivables, the Related
Security and the Collections, free and clear of any Adverse Claim (except as
created by the Transaction Documents);
 
(K)  the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable, the
Related Security and Collections with respect thereto, and the proceeds of any
thereof, whether at the time of any Incremental Purchase or Reinvestment or at
any subsequent time;
 
(L)  any avoidance or attempt by the Originator, Finance LLC or Seller to void
any Incremental Purchase or Reinvestment hereunder under statutory provisions or
common law or equitable action;
 
(M)  the failure by such Seller Party to pay when due any taxes, including
sales, excise or personal property taxes; and
 
(N)  the failure of any Receivable included in the calculation of the Net
Receivable Pool Balance as an Eligible Receivable to be an Eligible Receivable
at the time so included.
 
Section 10.2.  Increased Cost and Reduced Return. If any Affected Person shall
be charged any fee, expense or increased cost on account of the adoption after
the date hereof of any applicable law, rule or regulation (including any
applicable law, rule or regulation regarding capital adequacy) or any change
therein after the date hereof, or any change after the date hereof in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance with any request or directive (whether or not having the
force of law) of any such authority, central bank or comparable agency (a
“Regulatory Change”): (i) that subjects any Affected Person to any charge or
withholding on or with respect to any Support Facility or an Affected Person’s
obligations under a Support Facility, or on or with respect to the Receivables,
or changes the basis of taxation of payments to any Affected Person of any
amounts payable under any Support Facility (except for changes in the rate of
tax on the overall net income of an Affected Person or taxes excluded by
Section 10.1) or (ii) that imposes, modifies or deems applicable any reserve,
capital maintenance requirement, assessment, insurance charge, special deposit
or similar requirement against assets of, deposits with or for the account of an
Affected Person, or credit extended by an Affected Person pursuant to a Support
Facility, including any reserve requirement which is imposed in respect of
Eurocurrency liabilities as defined in Regulation D of the Board of Governors of
the Federal Reserve System or (iii) that imposes any other condition the result
of which is to increase the cost to an Affected Person of performing its
obligations under a Support Facility, or to reduce the rate of return on an
Affected Person’s capital as a consequence of its obligations under a Support
Facility, or to reduce the amount of any sum received or receivable by an
Affected Person under a Support Facility or to require any payment calculated by
reference to the amount of interests or loans held or interest received by it,
and the result of any of the foregoing is to increase the actual cost to such
Affected Person, of making, continuing or maintaining Investor Interests or to
reduce any amount receivable hereunder in respect thereof, then, in any such
case, Seller shall promptly pay upon demand by the applicable Managing Agent,
for the benefit of the relevant Affected Person, such amounts charged to such
Affected Person or such amounts to otherwise compensate such Affected Person for
such increased cost or such reduction.
 
Section 10.3.  Mitigation of Costs.
 
(a)  Any Affected Person claiming reimbursement from Seller under Section 10.2
hereof shall use reasonable efforts (including, if requested by Seller,
reasonable efforts to designate a different applicable office of such Affected
Person) to mitigate the amount of such losses, costs, expenses and liabilities,
if such efforts can be made and such mitigation can be accomplished without such
Affected Person suffering (i) any economic disadvantage for which such Affected
Person does not receive full indemnity from Seller under this Agreement or (ii)
any legal or regulatory disadvantage.
 
(b)  The agreements contained in this Section 10.3 shall survive the termination
of this Agreement and the payment of the Aggregate Unpaids; provided that in no
event shall Seller be obligated to reimburse or compensate any Investor for
amounts contemplated by this Section 10.3 for any period before the date that is
180 days before the date upon which such Investor requests in writing such
reimbursement or compensation from Seller.
 
Section 10.4.  Other Costs and Expenses. Seller shall pay to the Program Agent
and each Managing Agent on the Monthly Settlement Date following written demand
or, if an Amortization Event shall have occurred and is continuing, within five
Business Days after written demand therefor, all reasonable costs and
out-of-pocket expenses in connection with the preparation, negotiation,
execution and delivery of this Agreement, the transactions contemplated hereby
and the other documents to be delivered hereunder, including the reasonable
costs of auditing the books, records and procedures of Seller and reasonable
fees and out-of-pocket expenses of one principal legal counsel for the Program
Agent and the Managing Agents with respect thereto. Seller shall pay to the
Program Agent five Business Days after written demand all reasonable costs and
out-of-pocket expenses in connection with the administration of this Agreement,
the transactions contemplated hereby and the other documents to be delivered
hereunder including the reasonable costs of auditing the books, records and
procedures of Seller at the times and in the manner permitted under this
Agreement and reasonable fees and out-of-pocket expenses of legal counsel for
the Program Agent with respect thereto. Seller shall pay to each Conduit
Investor, each Managing Agent and the Program Agent on demand any and all costs
and expenses of such Person, if any, including reasonable counsel fees and
expenses in connection with the enforcement of this Agreement and the other
documents delivered hereunder and in connection with any restructuring or
workout of this Agreement or such documents (including any amendments hereto or
thereto), or the administration of this Agreement following an Amortization
Event.
 
ARTICLE XI
 
THE AGENTS
 
Section 11.1.  Authorization and Action. Each Investor hereby designates and
appoints Paribas to act as Program Agent hereunder and under each other
Transaction Document, and authorizes the Program Agent and such Investor’s
related Managing Agent to take such actions as Program Agent or Managing Agent,
as the case may be, on its behalf and to exercise such powers as are delegated
to the Program Agent or such Managing Agent by the terms of this Agreement and
the other Transaction Documents together with such powers as are reasonably
incidental thereto. Neither the Program Agent nor any Managing Agent shall have
any duties or responsibilities, except those expressly set forth herein or in
any other Transaction Document, or any fiduciary relationship with any Investor,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of the Program Agent or the Managing Agents shall be
read into this Agreement or any other Transaction Document or otherwise exist
for the Program Agent or the Managing Agents. In performing their respective
functions and duties hereunder and under the other Transaction Documents, (i)
the Program Agent shall act solely as agent for the Investors, (ii) each
Managing Agent shall act solely as agent for the Conduit Investors (if any) and
Committed Investors in the related Investor Group and (iii) neither the Program
Agent nor any Managing Agent shall be deemed to have assumed any obligation or
relationship of trust or agency with or for any Seller Party or any of such
Seller Party’s successors or assigns. Neither the Program Agent nor any Managing
Agent shall be required to take any action that exposes the Program Agent or the
Managing Agents to personal liability or that is contrary to this Agreement, any
other Transaction Document or applicable law. The appointment and authority of
the Program Agent and the Managing Agents hereunder shall terminate upon the
indefeasible payment in full of all Aggregate Unpaids. Each Investor hereby
authorizes the Program Agent and the Managing Agent for its Investor Group, as
applicable, to execute each of the Uniform Commercial Code financing statements,
this Agreement and such other Transaction Documents as may require the Program
Agent’s or such Managing Agent’s signature on behalf of such Investor (the terms
of which shall be binding on such Investor). The Program Agent agrees to provide
promptly to each Managing Agent a copy of any report, certificate, notice or
other writing provided by any Seller Party or the Originator only to the Program
Agent.
 
Section 11.2.  Delegation of Duties. The Program Agent and the Managing Agents
may execute any of their respective duties under this Agreement and each other
Transaction Document by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
Neither the Program Agent nor any Managing Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.
 
Section 11.3.  Exculpatory Provisions. None of the Program Agent, the Managing
Agents or any of their respective directors, officers, agents or employees shall
be (i) liable for any action lawfully taken or omitted to be taken by it or them
under or in connection with this Agreement or any other Transaction Document
(except for its, their or such Person’s own gross negligence or willful
misconduct), or (ii) responsible in any manner to any of the Investors for any
recitals, statements, representations or warranties made by any Seller Party
contained in this Agreement, any other Transaction Document or any certificate,
report, statement or other document referred to or provided for in, or received
under or in connection with, this Agreement, or any other Transaction Document
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement, or any other Transaction Document or any other
document furnished in connection herewith or therewith, or for any failure of
any Seller Party to perform its obligations hereunder or thereunder, or for the
satisfaction of any condition specified in Article VI, or for the perfection,
priority, condition, value or sufficiency of any collateral pledged in
connection herewith. Neither the Program Agent nor any Managing Agent shall be
under any obligation to any Investor to ascertain or to inquire as to the
observance or performance of any of the agreements or covenants contained in, or
conditions of, this Agreement or any other Transaction Document, or to inspect
the properties, books or records of the Seller Parties. Neither the Program
Agent nor any Managing Agent shall be deemed to have knowledge of any
Amortization Event or Potential Amortization Event unless the Program Agent or
such Managing Agent, as applicable, has received notice from Seller or an
Investor. No Managing Agent shall have any responsibility hereunder to any
Investor other than the Investors in its Investor Group.
 
Section 11.4.  Reliance by Agents. The Program Agent and the Managing Agents
shall in all cases be entitled to rely, and shall be fully protected in relying,
upon any document or conversation believed by it to be genuine and correct and
to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including counsel to Seller),
independent accountants and other experts selected by the Program Agent or any
Managing Agent. The Program Agent and the Managing Agents shall in all cases be
fully justified in failing or refusing to take any action under this Agreement
or any other Transaction Document unless it shall first receive such advice or
concurrence of the Conduit Investors or the Required Committed Investors or all
of the Investors, as applicable, as they deem appropriate and they shall first
be indemnified to their satisfaction by the Investors, provided that unless and
until the Program Agent or any Managing Agent shall have received such advice,
or unless the Required Committed Investors or each Managing Agent, as
applicable, shall have directed the Program Agent to take or refrain from taking
any action, the Program Agent or such Managing Agent may take or refrain from
taking any action, as the Program Agent or such Managing Agent shall deem
advisable and in the best interests of the Investors. The Program Agent and the
Managing Agents shall in all cases be fully protected in acting, or in
refraining from acting, in accordance with a request of the related Conduit
Investors (if any) or the Required Committed Investors or all of the Investors,
as applicable, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Investors.
 
Section 11.5.  Non-Reliance on Agents and Other Investors. Each Investor
expressly acknowledges that none of the Program Agent, the Managing Agents or
any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representations or warranties to it
and that no act by the Program Agent or any Managing Agent hereafter taken,
including any review of the affairs of any Seller Party, shall be deemed to
constitute any representation or warranty by the Program Agent or such Managing
Agent. Each Investor represents and warrants to the Program Agent and the
Managing Agents that it has and will, independently and without reliance upon
the Program Agent, any Managing Agent or any other Investor and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, prospects,
financial and other conditions and creditworthiness of Seller and made its own
decision to enter into this Agreement, the other Transaction Documents and all
other documents related hereto or thereto.
 
Section 11.6.  Reimbursement and Indemnification. The Committed Investors agree
to reimburse and indemnify the Program Agent, and the Committed Investors in
each Investor Group agree to reimburse the Managing Agent for such Investor
Group, and their respective officers, directors, employees, representatives and
agents ratably according to their Pro Rata Shares or Adjusted Pro Rata Shares,
as applicable, to the extent not paid or reimbursed by the Seller Parties (i)
for any amounts for which the Program Agent, acting in its capacity as Program
Agent, or any Managing Agent, acting in its capacity as a Managing Agent, is
entitled to reimbursement by the Seller Parties hereunder and (ii) for any other
expenses incurred by the Program Agent, in its capacity as Program Agent, or any
Managing Agent, acting in its capacity as a Managing Agent, and acting on behalf
of the related Investors, in connection with the administration and enforcement
of this Agreement and the other Transaction Documents.
 
Section 11.7.  Agents in their Individual Capacities. The Program Agent, each
Managing Agent and each of its respective Affiliates may make loans to, accept
deposits from and generally engage in any kind of business with any Seller Party
or any Affiliate of any Seller Party as though it were not the Program Agent or
a Managing Agent hereunder. With respect to the acquisition of Investor
Interests pursuant to this Agreement, the Program Agent and each Managing Agent
shall have the same rights and powers under this Agreement in its individual
capacity as any Investor and may exercise the same as though it were not the
Program Agent or a Managing Agent, and the terms “Committed Investor” and
“Investor” shall include the Program Agent and each Managing Agent in its
individual capacity.
 
Section 11.8.  Successor Agent. The Program Agent may, upon five (5) days’
notice to Seller and the Investors, and the Program Agent will, upon the
direction of all of the Investors (other than such Program Agent, in its
individual capacity) resign as Program Agent. Each Managing Agent may, upon five
(5) days’ notice to Seller and the Investors in its Investor Group, and a
Managing Agent will, upon the direction of all the Investors in its Investor
Group (other than such Managing Agent in its individual capacity), resign as
Managing Agent. If the Program Agent shall resign, then the Required Committed
Investors during such five-day period shall appoint from among the Investors a
successor agent. If a Managing Agent shall resign, then the Investors in the
related Investor Group shall appoint a successor agent during such five-day
period. If for any reason no successor agent is appointed by the Required
Committed Investors or the applicable Investor Group, as applicable, during such
five-day period, then effective upon the termination of such five-day period,
the Investors shall perform all of the duties of the Program Agent, or the
Investors in the related Investor Group shall perform all of the duties of the
applicable Managing Agent, as applicable, hereunder and under the other
Transaction Documents and Seller and Servicer (as applicable) shall make all
payments in respect of the Aggregate Unpaids directly to the applicable
Investors and for all purposes shall deal directly with the Investors. After the
effectiveness of any retiring Program Agent’s or Managing Agent’s resignation
hereunder as Program Agent or Managing Agent, as applicable, the retiring
Program Agent or Managing Agent shall be discharged from its duties and
obligations hereunder and under the other Transaction Documents and the
provisions of this Article XI and Article X shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while it
was Program Agent or Managing Agent under this Agreement and under the other
Transaction Documents.
 
ARTICLE XII
 
ASSIGNMENTS; PARTICIPATIONS
 
Section 12.1.  Assignments. 
 
(a)  Neither Seller nor Servicer shall have the right to assign its rights or
obligations under this Agreement.
 
(b)  Any Committed Investor may, at any time, assign to one or more Persons
(“Purchasing Committed Investors”) all or any part of its rights and obligations
under this Agreement pursuant to an assignment agreement, substantially in the
form set forth in Exhibit VII hereto (the “Assignment Agreement”) executed by
such Purchasing Committed Investor and such selling Committed Investor. The
consent of the Conduit Investor in such Committed Investor’s Investor Group, if
any, shall be required prior to the effectiveness of any such assignment. In
addition, so long as no Amortization Event or Potential Amortization Event has
occurred and is continuing at such time, the consent of Seller (such consent not
to be unreasonably withheld or delayed) shall be required prior to the
effectiveness of any such assignment; provided that any Committed Investor may
assign its rights and obligations hereunder without the consent of any party to
(i) any other then Committed Investor or (ii) any Affiliate of the selling
Committed Investor. Upon delivery of the executed Assignment Agreement to the
Program Agent, such selling Committed Investor shall be released from its
obligations hereunder to the extent of such assignment. Thereafter the
Purchasing Committed Investor shall for all purposes be a Committed Investor
party to this Agreement and shall have all the rights and obligations of a
Committed Investor under this Agreement to the same extent as if it were an
original party hereto and no further consent or action by Seller, the Investors
or the Program Agent shall be required.
 
(c)  The parties hereby agree and consent to the complete or partial assignment
by each Conduit Investor of all or any portion of its rights under, interest in,
title to and obligations under this Agreement to one or more of its Support
Parties or any other Person, pursuant to this Agreement or otherwise, and upon
such assignment, such Conduit Investor shall be released from its obligations so
assigned. Further, the parties hereby agree that any assignee of any Conduit
Investor of this Agreement or all or any of the Investor Interests of such
Conduit Investor shall have all of the rights and benefits under this Agreement
as if the term “Conduit Investor” explicitly referred to such party, and no such
assignment shall in any way impair the rights and benefits of such Conduit
Investor hereunder.
 
Section 12.2.  Participations. Any Investor may, in the ordinary course of its
business at any time sell to one or more Persons (each a “Participant”)
participating interests in its Pro Rata Share of the Investor Interests or any
other interest of such Investor hereunder. Notwithstanding any such sale by a
Investor of a participating interest to a Participant, such Investor’s rights
and obligations under this Agreement shall remain unchanged, such Investor shall
remain solely responsible for the performance of its obligations hereunder, and
other parties hereto shall continue to deal solely and directly with such
Investor in connection with such Investor’s rights and obligations under this
Agreement.
 
Section 12.3.  Joinder by Conduit Investor. Any Investor Group may add a Conduit
Investor member at any time by the execution and delivery of a Joinder Agreement
by such proposed Conduit Investor, the other members of such Investor Group,
Seller, Servicer and the Program Agent, which execution and delivery shall not
be unreasonably refused by such parties. Upon the effective date of such Joinder
Agreement, each Person specified therein as a “New Conduit Investor” shall
become a party hereto as a Conduit Investor, entitled to the rights and subject
to the obligations of a Conduit Investor hereunder.
 
Section 12.4.  Extension of Commitment Termination Date. Seller may advise the
Program Agent and each Managing Agent in writing of its desire to extend the
Commitment Termination Date for an additional period not exceeding 364 days,
provided such request is made not more than 90 days prior to, and not less than
60 days prior to, the then current Commitment Termination Date. Each Managing
Agent shall promptly notify each Investor in its related Investor Group of any
such request and each such Investor shall notify its related Managing Agent, the
Program Agent and Seller of its decision to accept or decline the request for
such extension no later than 30 days prior to the then current Commitment
Termination Date (it being understood that each Investor may accept or decline
such request in its sole discretion and on such terms as it may elect, and the
failure to so notify its Managing Agent, the Program Agent and Seller shall be
deemed an election not to extend by such Investor). In the event that all
Committed Investors (each with the consent of the related Conduit Investor)
agree to extend the Commitment Termination Date, the Seller Parties, the Program
Agent, the Investors and the applicable Managing Agent or Managing Agents shall
enter into such documents as such Investors may deem necessary or appropriate to
reflect such extension, and all reasonable costs and expenses incurred by such
Investors, the Managing Agents and the Program Agent (including reasonable
attorneys’ fees) shall be paid by Seller.
 
ARTICLE XIII
 
MISCELLANEOUS
 
Section 13.1.  Waivers and Amendments. (a) No failure or delay on the part of
the Program Agent, any Managing Agent or any Investor in exercising any power,
right or remedy under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power, right or remedy preclude
any other further exercise thereof or the exercise of any other power, right or
remedy. The rights and remedies herein provided shall be cumulative and
nonexclusive of any rights or remedies provided by law. Any waiver of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which given.
 
(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this
Section 13.1(b); it being understood that notwithstanding anything in this
Section 13.1(b) to the contrary, no material amendment to this Agreement shall
become effective with respect to any Conduit Investor unless, if required by the
documents governing such Conduit Investor’s commercial paper program, such
Conduit Investor (or the applicable Managing Agent on its behalf) shall have
received written confirmation from each of the Rating Agencies that such
amendment shall not result in the reduction or withdrawal of the rating of such
Conduit Investor’s Commercial Paper. The Conduit Investors, Seller, Servicer,
the Managing Agents and the Program Agent, at the direction of the Required
Committed Investors, may enter into written modifications or waivers of any
provisions of this Agreement, provided that no such modification or waiver
shall:
 
(i)  without the consent of each affected Investor, (A) extend the Commitment
Termination Date or the date of any payment or deposit of Collections by Seller
or Servicer, (B) reduce the rate or extend the time of payment of Yield (or any
component thereof), (C) reduce any fee payable to the Program Agent or any
Managing Agent for the benefit of the Investors, (D) except pursuant to
Article XII hereof, change the amount of the Capital of any Investor, any
Committed Investor’s Pro Rata Share (except as may be required pursuant to a
Conduit Investor’s Support Facilities) or any Committed Investor’s Commitment,
(E) amend, modify or waive any provision of the definition of Required Committed
Investors, Section 9.1(e) or this Section 13.1(b), (F) consent to or permit the
assignment or transfer by Seller of any of its rights and obligations under this
Agreement, (G) change the definition of “Aggregate Reserves”, “Cash Receipt
Date”, “Charged-Off Receivable”, “Concentration Limit”, “Default Ratio”,
“Defaulted Receivable”, “Delinquency Ratio”, “Delinquent Receivable”, “Dilution
Horizon Ratio”, “Dilution Ratio”, “Dilution Reserve,” “Dilution Reserve
Percentage”, “Eligible Receivable,” “Investor Interest”, “Loss Horizon Ratio”,
“Loss Ratio”, “Loss Reserve”, “Loss Reserve Percentage”, “Net Receivable Pool
Balance”, “Receivable”, “Stress Factor”, “Turnover Rate”, “Yield and Servicer
Fee Reserve”, or “Yield and Servicer Fee Reserve Percentage” or (H) amend or
modify any defined term (or any defined term used directly or indirectly in such
defined term) used in, clauses (A) through (G) above in a manner that would
circumvent the intention of the restrictions set forth in such clauses; or
 
(ii)  without the written consent of the Program Agent or any Managing Agent,
amend, modify or waive any provision of this Agreement if the effect thereof is
to affect the rights or duties of the Program Agent or such Managing Agent in
its capacity as such, as applicable.
 
Notwithstanding the foregoing, the Program Agent, the Required Committed
Investors (or the Managing Agents, as applicable) and the Conduit Investors may
enter into amendments to modify any of the terms or provisions of Article XI,
Article XII and Section 13.14 or any other provision of this Agreement without
the consent of Seller, provided that such amendment has no negative impact upon
Seller. Any modification or waiver made in accordance with this Section 13.1
shall apply to each of the Investors equally and shall be binding upon Seller,
the Investors, the Managing Agents and the Program Agent.
 
Section 13.2.  Notices. Except as provided below, all communications and notices
provided for hereunder shall be in writing (including bank wire, telecopy or
electronic facsimile transmission or similar writing) and shall be given to the
other parties hereto at their respective addresses, telecopy numbers and e-mail
addresses set forth on the signature pages hereof, or at such other address,
telecopy number or e-mail address as such Person may hereafter specify for the
purpose of notice to each of the other parties hereto. Each such notice or other
communication shall be effective if given by telecopy, upon the receipt thereof,
if given by mail, three (3) Business Days after the time such communication is
deposited in the mail with first class postage prepaid or if given by any other
means, when received at the address specified in this Section 13.2. Notices and
other communications hereunder may be delivered or furnished by electronic
communication (including e-mail), provided that the subject line or title of
such notices or other communications includes the following language: EL PASO -
Transaction Notice - [subject] in addition to any other language which is
required hereunder. Notices and other communications sent to an e-mail address
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient. Seller
and Servicer hereby authorize the Program Agent to effect purchases based on
telephonic notices made by any Person whom the Program Agent or such Managing
Agent, as applicable, in good faith believes to be acting on behalf of Seller or
Servicer. Seller or Servicer, as the case may be, agrees to deliver promptly to
the Program Agent or the applicable Managing Agent a written confirmation of
each telephonic notice signed by an authorized officer of Seller or Servicer;
provided the absence of such confirmation shall not affect the validity of such
notice. If the written confirmation differs from the action taken by the Program
Agent or such Managing Agent, the records of the Program Agent or such Managing
Agent shall govern absent manifest error.
 
Section 13.3.  Ratable Payments. If any Investor, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Aggregate
Unpaids owing to such Investor (other than payments received pursuant to
Section 10.2 or 10.4) in a greater proportion than that received by any other
Investor entitled to receive a ratable share of such Aggregate Unpaids, such
Investor agrees, promptly upon demand, to purchase for cash without recourse or
warranty a portion of such Aggregate Unpaids held by the other Investors so that
after such purchase each Investor will hold its ratable proportion of such
Aggregate Unpaids; provided that if all or any portion of such excess amount is
thereafter recovered from such Investor, such purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest.
 
Section 13.4.  Protection of Ownership Interests of the Investors.
 
(a)  Seller agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary, or that the Program Agent or any Managing Agent may reasonably
request, to perfect, protect or more fully evidence the Investor Interests, or
to enable the Program Agent or the Investors to exercise and enforce their
rights and remedies hereunder.
 
(b)  If any Seller Party fails to perform any of its obligations hereunder, the
Program Agent or any Investor may (but shall not be required to) perform, or
cause performance of, such obligations, and the Program Agent’s or such
Investor’s costs and expenses incurred in connection therewith shall be payable
by Seller as provided in Section 10.4. Each Seller Party irrevocably authorizes
the Program Agent at any time and from time to time in the sole discretion of
the Program Agent, and appoints the Program Agent as its attorney-in-fact, to
act on behalf of such Seller Party (i) to execute on behalf of Seller as debtor
and to file financing statements necessary or desirable in the Program Agent’s
sole discretion to perfect and to maintain the perfection and priority of the
interest of the Investors in the Receivables and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Receivables as a financing statement in such offices as the
Program Agent in its sole discretion deems necessary or desirable to perfect and
to maintain the perfection and priority of the interests of the Investors in the
Receivables. This appointment is coupled with an interest and is irrevocable.
 
Section 13.5.  Confidentiality.
 
(a)  Each Seller Party agrees to exercise its best efforts to keep, and to cause
any third party recipient of the information described in this Section 13.5(a)
to keep, any information delivered or made available by the Program Agent, any
Managing Agent or any Investor to it, confidential from anyone other than
Persons employed or retained by such party who are or are expected to become
engaged in evaluating, approving, structuring or administering the transactions
contemplated hereunder, the terms, conditions and structure of this Agreement
and the other Transaction Documents and any other confidential proprietary
information with respect to the Program Agent, the Managing Agents, the
Investors and their respective businesses obtained by or on behalf of such
Seller Party in connection with the structuring, negotiating and execution of
the transactions contemplated herein; provided that nothing shall prevent such
Seller Party from disclosing such information (i) to any other party to any
Transaction Document for the purpose of administering or enforcing this
Agreement or any other Transaction Document, (ii) pursuant to subpoena or upon
the order of any court or administrative agency, (iii) upon the request or
demand of any governmental authority having jurisdiction over such Person,
(iv) if such information has been publicly disclosed without the recipient’s
violation of its confidentiality obligations, (v) to the extent reasonably
required in connection with any litigation to which such Person or such Person’s
Affiliates may be a party, (vi) to the extent reasonably required in connection
with the exercise of any remedy hereunder, or (vii) to such Person’s legal
counsel, independent auditors and other professional advisors and to such
Person’s rating agencies. Unless prohibited from doing so by applicable law, in
the event that a Seller Party is legally requested or required to disclose any
confidential information pursuant to paragraph (ii), (iii), or (v) of this
Section 13.5(a), such Person shall notify the Program Agent and each Managing
Agent and Investor affected thereby of such request or requirement and will use
reasonable efforts to minimize the disclosure of such information.
 
(b)  The Program Agent and each Investor and Managing Agent agrees to exercise
its best efforts to keep, and to cause any third party recipient of the
information described in this Section 13.5(b) to keep, any information delivered
or made available by any Seller Party to it, confidential from anyone other than
Persons employed or retained by such party who are or are expected to become
engaged in evaluating, approving, structuring or administering the transactions
contemplated hereunder; provided that nothing shall prevent the Program Agent or
any Investor or Managing Agent from disclosing such information (i) to any other
party to any Transaction Document for the purpose of administering or enforcing
this Agreement or any other Transaction Document, (ii) pursuant to subpoena or
upon the order of any court or administrative agency, (iii) upon the request or
demand of any governmental authority having jurisdiction over such Person,
(iv) if such information has been publicly disclosed without the recipient’s
violation of its confidentiality obligations, (v) to the extent reasonably
required in connection with any litigation to which such Person or such Person’s
Affiliates may be a party, (vi) to the extent reasonably required in connection
with the exercise of any remedy hereunder, (vii) to such Person’s legal counsel,
independent auditors and other professional advisors and to such Person’s rating
agencies, or (viii) to any actual or proposed participant or assignee of such
Person (each, a “Transferee”) that has agreed in writing to be bound by the
provisions of this Section 13.5(b). Unless prohibited from doing so by
applicable law, in the event that the Program Agent or any Investor or Managing
Agent is legally requested or required to disclose any confidential information
pursuant to paragraph (ii), (iii), or (v) of this Section 13.5(b), such Person
shall notify each affected Seller Party of such request or requirement and will
use reasonable efforts to minimize the disclosure of such information.
 
(c)  Notwithstanding the foregoing, each party hereto may disclose to any and
all other Persons, without limitation of any kind, the tax treatment and tax
structure of the transactions contemplated by this Agreement and the Transaction
Documents and all materials of any kind (including opinions or other tax
analyses) that are provided to them relating to such tax treatment and tax
structure.
 
Section 13.6.  Bankruptcy Petition. Seller, Servicer, the Program Agent, each
Managing Agent and each Committed Investor hereby covenants and agrees that,
prior to the date that is one year and one day after the payment in full of all
outstanding senior indebtedness of a Conduit Investor, it will not institute
against, or join any other Person in instituting against, such Conduit Investor
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States.
 
Section 13.7.  Limitation of Liability; Limitation of Payment; No Recourse.
 
(a)  No claim may be made by any Seller Party or any other Person against any
Conduit Investor, any Managing Agent, the Program Agent or any Committed
Investor or their respective Affiliates, directors, officers, employees,
attorneys or agents for any special, indirect, consequential or punitive damages
in respect of any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement, or
any act, omission or event occurring in connection therewith; and each Seller
Party hereby waives, releases, and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.
 
(b)  Notwithstanding any provisions contained in this Agreement or any other
Transaction Document to the contrary, no Conduit Investor shall be obligated to
pay any amount pursuant to this Agreement or any other Transaction Document
unless such Conduit Investor has excess cash flow from operations or has
received funds which may be used to make such payment and which funds or excess
cash flow are not required to repay any of such Conduit Investor’s Commercial
Paper when due. Any amount which any Conduit Investor does not pay pursuant to
the operation of the preceding sentence shall not constitute a claim against
such Conduit Investor for any such insufficiency. The agreements in this section
shall survive the termination of this Agreement and the other Transaction
Documents.
 
(c)  Notwithstanding anything in this Agreement or any other Transaction
Document to the contrary, the obligations of each Conduit Investor under the
Transaction Documents are solely the corporate obligations of such Conduit
Investor. No recourse shall be had for any obligation or claim arising out of or
based upon any Transaction Document against any stockholder, employee, officer,
director or incorporator of such Conduit Investor.
 
(d)  The agreements in this Section 13.7 shall survive the termination of this
Agreement and the other Transaction Documents.
 
Section 13.8.  Seller’s Payment Obligations. Seller’s payment obligations under
this Agreement are limited to funds available therefor pursuant to Section 2.4
and 2.5, Seller’s funds required to be deposited into the Collection Account or
other available funds of Seller, and such payment obligations shall be
non-recourse other than with respect to such funds; provided that nothing
contained in this Section shall limit the recourse or rights of the Program
Agent, any Managing Agent or any Investor with respect to the Receivables
(whether now existing or hereafter arising), the Collections, each Lock-Box and
Blocked Account and all agreements related thereto, all Related Security
(including all of Seller’s rights, including rights of indemnification and
rights to receive Adjustment Payments, under each Sale Agreement), all other
rights and payments relating to such Receivables and all proceeds of any thereof
and all other assets in which the Program Agent on behalf of the Investors has
acquired, may hereafter acquire and/or purports to have acquired an interest
under this Agreement, provided further that that nothing contained in this
Section shall limit the rights of the Program Agent, any Managing Agent or any
Investor to require Seller’s performance of its obligations under this Agreement
or any other Transaction Document (other than its payment obligations to the
extent limited by this Section).
 
Section 13.9.  CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT OTHERWISE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES).
 
Section 13.10.  CONSENT TO JURISDICTION. EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY SUBMITS (A) FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS TO
WHICH IT IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN
RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF; (B) CONSENTS THAT
ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS AND WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME; (C) AGREES THAT
SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A
COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM
OF MAIL), POSTAGE PREPAID, TO SUCH PERSON AT THE ADDRESS SPECIFIED PURSUANT TO
SECTION 13.2 OR AT SUCH OTHER ADDRESS OF WHICH THE PARTIES HERETO SHALL HAVE
BEEN NOTIFIED PURSUANT THERETO; (D) AGREES THAT NOTHING HEREIN SHALL AFFECT THE
RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL
LIMIT THE RIGHT TO SUE IN ANY OTHER JURISDICTION; AND (E) WAIVES, TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR THE OTHER
TRANSACTION DOCUMENTS ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.
 
Section 13.11.  WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.
 
Section 13.12.  Integration; Binding Effect; Survival of Terms.
 
(a)  This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.
 
(b)  This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns (including
any trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided that the rights and remedies with respect to (i) any breach of
any representation and warranty made by any Seller Party pursuant to Article V,
(ii) the indemnification and payment provisions of Article X, and Sections 13.5,
13.6 and 13.7 shall be continuing and shall survive any termination of this
Agreement. References in this Agreement to any party or any other Person shall
include such party’s or Person’s successors and assigns unless otherwise
indicated.
 
Section 13.13.  Counterparts; Severability; Section References. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.
 
Section 13.14.  Agent Roles. Each of the parties hereto acknowledges that
Paribas, one or more Managing Agents and Committed Investors acts, or may in the
future act, (i) as administrator or managing agent for one or more Conduit
Investors or their Funding Sources, (ii) as issuing and paying agent for
Commercial Paper of one or more Conduit Investors or their Funding Sources,
(iii) as a Support Party for one or more Conduit Investors or their Funding
Sources and (iv) to provide other services from time to time for some or all of
the Conduit Investors. Without limiting the generality of this Section 13.14,
each party hereby acknowledges and consents to any and all such soles of Paribas
and any Managing Agent and Committed Investor and agrees that in connection with
any such role, Paribas or such Managing Agent or Committed Investor may take, or
refrain from taking, any action that it, in its discretion, deems appropriate,
including in any such role or in any role under this Agreement.
 
Section 13.15.  Characterization.
 
(a)  It is the intention of the parties hereto that each purchase hereunder
shall constitute and be treated as an absolute and irrevocable sale, which
purchase shall provide the applicable Investor with the full benefits of
ownership of the applicable Investor Interest. Except as specifically provided
in this Agreement, each sale of an Investor Interest hereunder is made without
recourse to Seller; provided that (i) Seller shall be liable to each Investor
and the Program Agent for all representations, warranties, covenants and
indemnities made by Seller pursuant to the terms of this Agreement, and (ii)
such sale does not constitute and is not intended to result in an assumption by
any Investor or the Program Agent or any assignee thereof of any obligation of
Seller, the Originator or any other Person arising in connection with the
Receivables, the Related Security, or the related Contracts, or any other
obligations of Seller or the Originator.
 
(b)  In addition to any ownership interest which the Program Agent may from time
to time acquire pursuant hereto, Seller hereby grants to the Program Agent for
the ratable benefit of the Investors a valid and perfected security interest in
all of Seller’s right, title and interest in, to and under all Receivables now
existing or hereafter arising, the Collections, each Lock-Box and Blocked
Account and all agreements related thereto, all Related Security (including all
of Seller’s rights, including rights of indemnification and rights to receive
Adjustment Payments, under each Sale Agreement and all UCC financing statements
filed pursuant either Sale Agreement), all other rights and payments relating to
such Receivables and all proceeds of any thereof and all other assets in which
the Program Agent on behalf of the Investors has acquired, may hereafter acquire
and/or purports to have acquired an interest under this Agreement prior to all
other liens on and security interests therein to secure the prompt and complete
payment of the Aggregate Unpaids. The Program Agent and the Investors shall
have, in addition to the rights and remedies that they may have under this
Agreement, all other rights and remedies provided to a secured creditor under
the UCC and other applicable law, which rights and remedies shall be cumulative.
Seller hereby authorizes the Program Agent, within the meaning of 9-509 of any
applicable enactment of the UCC, as secured party for the benefit of itself and
of the Investors, to file, without the signature of Seller or the Originator, as
debtors, the UCC financing statements contemplated herein and under each Sale
Agreement.
 
(c)  In connection with Seller’s assignment of its right, title and interest in,
to and under the Sale Agreements to the Program Agent hereunder, Seller agrees
that the Program Agent shall have the right to enforce Seller’s rights and
remedies under each Sale Agreement, to receive all amounts payable thereunder or
in connection therewith, to consent to amendments, modifications or waivers
thereof, and to direct, instruct or request any action thereunder, but in each
case without any obligation on the part of the Program Agent or any Investor or
any of its or their respective Affiliates to perform any of the obligations of
Seller under either Sale Agreement. To the extent that Seller enforces Seller’s
rights and remedies under a Sale Agreement, from and after the occurrence of an
Amortization Event, and during the continuance thereof, the Program Agent shall
have the exclusive right to direct such enforcement by Seller. Without limiting
the generality of the foregoing, Seller shall not consent to the eligibility of
Excluded Receivables as Receivables under the Sale Agreements without the prior
consent of the Program Agent (acting at the direction of the Required Committed
Investors).
 
(d) This Agreement and the transactions contemplated hereby have been structured
with the intention that they be treated as a financing transaction for purposes
of federal, state and local income and franchise taxes and any other tax imposed
on or measured by income.
 
[SIGNATURE PAGES FOLLOW]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.
 
TGP FUNDING COMPANY, L.L.C.
 
By:  /s/ John J. Hopper                                       
Name:  John J. Hopper
Title:     Vice President and Treasurer


 
Address: TGP Funding Company, L.L.C.
1001 Louisiana Street
Houston, Texas 77002
Attention: Treasurer
 
Fax: 713-420-2708


 
TENNESSEE GAS PIPELINE COMPANY
 
By:  /s/ John J. Hopper                                     
Name:  John J. Hopper
Title:     Vice President and Treasurer


 
Address: Tennessee Gas Pipeline Company
1001 Louisiana Street
Houston, Texas 77002
Attention: Treasurer
 
Fax: 713-420-2708


 


--------------------------------------------------------------------------------



STARBIRD FUNDING CORPORATION,
as Conduit Investor
 
 
By:  /s/ R. Douglas Donaldson                         
Name:  R. Douglas Donaldson
Title:     Treasurer
 
    


 
Address:
Starbird Funding Corporation
   
One International Place
   
Boston, MA  02100
   
 Attention:  R. Douglas Donaldson
   
Telephone:  (617) 951-7000

   
                        Fax: 617-951-7500
                        E-mail Address:  ddonaldson@ropesgray.com


 
BNP PARIBAS, New York Branch,
as the Managing Agent for the Starbird Investor Group and as Program Agent
 
By:  /s/ Sean Reddington                          
Name:  Sean Reddington
Title:     Managing Director
 
By:  /s/ Michael Gonik                              
Name:   Michael Gonik
Title:      Director


Address:       BNP Paribas
        New York Branch
        787 Seventh Avenue
        New York, NY  10019
 
Fax:  22-841-2689
E-mail Address:  michael.gonik@americas.bnpparibas.com
 
 
 
 
ACCEPTED AND AGREED TO,
solely for purposes of Section 8.6 above.


EL PASO CORPORATION
 
By:  /s/ John J. Hopper                                     
Name:  John J. Hopper
Title:     Vice President and Treasurer


 
Address:    El Paso Corporation
           1001 Louisiana Street
           Houston, TX  77002
           Attention:  Treasurer
 
Fax:       713-420-2708
 
E-mail Address:
 





[Signature Pages to Receivables Purchase Agreement]
 


--------------------------------------------------------------------------------




EXHIBIT I TO
RECEIVABLES PURCHASE AGREEMENT




DEFINITIONS


As used in this Agreement, the following terms shall have the following
meanings:
 
“Accrual Period” means (i) the period commencing on and including the date of
the initial Incremental Purchase and ending on but excluding the next following
Monthly Settlement Date, and (ii) each successive period commencing on and
including a Monthly Settlement Date and ending on but excluding the next
following Monthly Settlement Date.
 
“Additional Amounts” means all indebtedness and other obligations owed to the
Originator or Financing LLC (prior to giving effect to any transfer or
conveyance under the applicable Sale Agreement) or to Seller (after giving
effect to such transfers and conveyances) arising from commodity, volumetric or
usage or from transportation services (other than transportation reservation) or
storage services (other than storage reservation), but excluding any such
indebtedness or obligations owed to the Originator, Financing LLC or Seller by
any of the Affiliates of the Originator from time to time.
 
“Adjusted Pro Rata Share” means, for each Committed Investor, the Commitment of
such Committed Investor within a given Investor Group divided by the sum of the
Commitments of all of the Committed Investors in such Investor Group, adjusted
as necessary to give effect to any assignments pursuant to Section 12.1(b).
 
“Adjustment Payment” means any Purchase Price Credit, Repurchase Price or
Special Adjustment Amount (as defined in the applicable Sale Agreement) payable
to Seller (including as assignee of Finance LLC) or its assigns pursuant to a
Sale Agreement.
 
“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.
 
“Affected Person” means, each Investor, each Managing Agent, the Program Agent,
each Funding Source with respect to a Conduit Investor, and any insurance
company, bank or other funding entity providing liquidity, credit enhancement or
back-up purchase support or facilities to a Conduit Investor or its Funding
Source.
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person.
 
“Aggregate Capital” means, at any time, the aggregate amount of Capital of all
Investor Interests outstanding on such date.
 
“Aggregate Reserves” means, at any time, the sum of the Loss Reserve, the Yield
and Servicer Fee Reserve and the Dilution Reserve for the most recently
completed Monthly Period.
 
“Aggregate Unpaids” means, at any time, an amount equal to the sum of all
Aggregate Capital and all unpaid Obligations (whether due or accrued) at such
time.
 
“Agreement” means this Receivables Purchase Agreement, as it may be amended or
modified and in effect from time to time.
 
“Alternate Rate” means, for any day, the sum of the Prime Rate for such day plus
the Applicable Martin.
 
“Amortization Date” means the earliest to occur of (i) the Commitment
Termination Date, (ii) the Business Day immediately prior to the occurrence of
an Amortization Event set forth in Section 9.1(d), (iii) the Business Day
specified in a written notice from the Program Agent following the occurrence of
any other Amortization Event, (iv) the date on which the Program Limit shall
have been reduced to zero in accordance with the definition of such term;
provided that any prepayment resulting from such declaration of the Amortization
Date shall be subject to the provisions of Section 2.1.
 
“Amortization Event” has the meaning specified in Article IX.
 
“Applicable Margin” has the meaning set forth in the Fee Letters or as otherwise
provided in Section 9.3.
 
“Assignment Agreement” has the meaning set forth in Section 12.1(b).
 
“Bank Rate” means the LIBO Rate or the Alternate Rate, as applicable, with
respect to each Investor Interest of the Committed Investors and any Investor
Interest of a Conduit Investor which is being determined pursuant to Article IV
 
“Blocked Account” means each depositary account in which any Collections are
deposited and which is listed on Exhibit IV.
 
“Blocked Account Agreement” means an agreement substantially in the form of
Exhibit VI, or such other agreement in form and substance reasonably acceptable
to the Program Agent, among Seller, the Program Agent and a Collection Bank or,
in the case of the Blocked Account Agreement relating to the Collection Account,
among Seller, the Program Agent and the depositary holding the Collection
Account.
 
“Breakage Costs” means for any Accrual Period or any tranche period for
Commercial Paper for any Investor Interest which: (i) has its Capital reduced by
reason of a reduction of the Program Limit without compliance with Servicer’s
notice requirements hereunder, (ii) does not have its Capital reduced on the
applicable Monthly Settlement Date to the full extent of its share of any excess
of Aggregate Capital over the Program Limit as scheduled to be reduced on such
date pursuant to notice from the Servicer, or (iii) is assigned pursuant to a
Support Facility or terminated prior to the date on which it was originally
scheduled to end, including by the written notice of Seller that it wishes to
terminate the facility evidenced by this Agreement; an amount equal to the
excess, if any, of (A) the Yield that would have accrued during the remainder of
the Accrual Period or the tranche period for Commercial Paper determined by the
applicable Managing Agent to relate to such Investor Interest (as applicable)
subsequent to the date of such reduction, assignment or termination (or in
respect of clause (ii) above, the Monthly Settlement Date on which such
reduction of the Program Limit was scheduled to occur) of the Capital of such
Investor Interest if such reduction, assignment or termination had not occurred
or such notice of reduction of the Program Limit had not been delivered, over
(B) the sum of (x) to the extent all or a portion of such Capital is allocated
to another Investor Interest, the amount of Yield actually accrued during the
remainder of such period on such Capital for the new Investor Interest, and (y)
to the extent such Capital is not allocated to another Investor Interest, the
income, if any, actually received during the remainder of such period by the
holder of such Investor Interest from investing the portion of such Capital not
so allocated. Prior to the Amortization Date, all Breakage Costs shall be due
and payable hereunder on the Monthly Settlement Date which follows written
demand therefor, and from and after the Amortization Date, all Breakage Costs
shall be due and payable hereunder within five Business Days after written
demand.
 
“Business Day” means any day on which banks are not authorized or required to
close in New York, New York, and, if the applicable Business Day relates to any
computation or payment to be made with respect to the LIBO Rate, on which
dealings in dollar deposits are carried on in the London interbank market.
 
“Capital” of any Investor Interest means, at any time, (A) the Purchase Price of
such Investor Interest, minus (B) the sum of the aggregate amount of Collections
and other payments received by the Program Agent or the applicable Managing
Agent which in each case are applied to reduce such Capital in accordance with
the terms and conditions of this Agreement; provided that such Capital shall be
restored (in accordance with Section 2.5) in the amount of any Collections or
other payments so received and applied if at any time the distribution of such
Collections or payments are rescinded, returned or refunded for any reason.
 
“Capital Pro Rata Share” means, for any Investor at any time, the amount of
Capital allocated to the Investor Interests of such Investor at such time
divided by the Aggregate Capital at such time.
 
“Carryback Receivables” means, for any Monthly Period, Eligible Receivables (or
the applicable portion thereof) having an aggregate Outstanding Balance equal to
the lesser of (a) the aggregate Outstanding Balance of Eligible Receivables
which were first included in the Current Month Net Receivables Pool Balance for
such Monthly Period (calculated as though there were no Carryback Receivables)
on any day prior to the Monthly Report Date for the immediately preceding
Monthly Period or (b) the excess, if any, of (i) the sum of (A) the Capital of
the Investor Interests at the end of such immediately preceding Monthly Period
plus (B) the Aggregate Reserves computed for such immediately preceding Monthly
Period, over (ii) the sum of (A) the Net Receivable Pool Balance at the end of
such immediately preceding Monthly Period, plus (B) the Collection Account
Amount on the last Daily Settlement Date for such immediately preceding Monthly
Period (after giving effect to any changes therein on such Daily Settlement
Date).
 
“Cash Receipt Date” means the 16th Business Day of each Monthly Period, or, if
earlier, the stated due date for invoices of Receivables which were created
during the prior Monthly Period (or, in the case of the initial Monthly Period,
during the period commencing August 1, 2006 and ending on and including the
Initial Cutoff Date).
 
“Change of Control” means the Originator’s failure to own, directly or
indirectly, 100% of the issued and outstanding member interests of Seller.
 
“Charged-Off Receivable” means a Receivable which, consistent with Servicer’s
collection procedures, would be written off Seller’s books as uncollectible. For
the avoidance of doubt, a Charged-Off Receivable shall be deemed to have an
Outstanding Balance of $0.
 
“Collection Account” has the meaning set forth in Section 2.5.
 
“Collection Account Amount” shall mean, at any time, the aggregate amount then
on deposit in the Collection Account.
 
“Collection Bank” means, at any time, any of the banks holding one or more
Blocked Accounts.
 
“Collection Notice” means a notice, in substantially the form of Annex A to
Exhibit VI, from the Program Agent to a Collection Bank.
 
“Collection Notice Event” means (a) (i) the rating of Servicer’s long-term
senior unsecured debt rating, as in effect on the date of this Agreement shall
have been reduced by one notch by either Rating Agency and (ii) such Rating
Agency shall have announced a negative outlook with respect to such reduced
rating, and the event described in this clause (i) shall have continued for a
period of ten days, or (ii) such rating shall have been reduced by two or more
notches by either Rating Agency or shall have been withdrawn. (It is intended by
the parties that a “notch” refers to a rating subcategory within a main rating
category by a Rating Agency, e.g., a change from B1 to B2 by Moody’s or from B+
to B by S&P each shall constitute a reduction of one notch.)
 
“Collections” means, with respect to any Receivable, all cash collections in
respect of such Receivable, including all yield, Finance Charges or other
related amounts accruing in respect thereof and all cash proceeds of Related
Security (including any Adjustment Payment) with respect to such Receivable.
 
“Commercial Paper” means promissory notes of any Conduit Investor issued by such
Conduit Investor or its Funding Source in the commercial paper market.
 
“Commitment” means, for each Committed Investor, the commitment of such
Committed Investor to purchase Investor Interests from Seller in an amount not
to exceed (i) in the aggregate, the amount set forth opposite such Committed
Investor’s name on Schedule A to this Agreement, as such amount may be modified
in accordance with the terms hereof and (ii) with respect to any individual
purchase hereunder, its Pro Rata Share of the Purchase Price therefor.
 
“Commitment Termination Date” means August 30, 2007, unless such date is
extended with the consent of the parties hereto.
 
“Committed Investors” means Paribas and any other Investor designated as a
Committed Investor in the applicable Assignment Agreement.
 
“Computation Agent” means El Paso Corporation, a Delaware corporation, or any
successor thereto.
 
“Concentration Limit” means, at any time, for any Obligor of a Receivable, (i)
the Allowable Percentage (determined in accordance with the table set forth
below) of the Net Outstanding Balance of all Eligible Receivables, or (ii) such
higher percentage of the Net Outstanding Balance of all Eligible Receivables or
higher amount (a “Special Concentration Limit”) for any Obligor designated in
writing by the Program Agent (at the direction or with the consent of the
Required Committed Investors); provided, that in the case of an Obligor and any
Affiliate of such Obligor, the Concentration Limit shall be calculated as if
such Obligor and such Affiliate are one Obligor; and provided, further, the
Program Agent (at the direction or with the consent of the Required Committed
Investors) may, upon not less than three Business Days’ notice to Seller, cancel
or modify any Special Concentration Limit (such right not to be unreasonably
exercised).
 
Allowable Percentage
 
Fitch Rating
 
S&P Rating
 
Moody’s Rating
 
4.0%
 
Lower than BBB- or unrated
 
Lower than BBB- or unrated
 
Lower than Baa3 or unrated
 
8.0%
 
BBB- or higher and lower than A-
 
BBB- or higher and lower than A-
 
Baa3 or higher and lower than A3
 
12.0%
 
A- or higher
 
A- or higher
 
A3 or higher
 

The Allowable Percentage for an Obligor shall correspond to the rating of its
long-term senior unsecured debt by Fitch, S&P and Moody’s as set forth above. If
the Obligor’s rating falls within different levels by S&P, Moody’s and Fitch,
the Allowable Percentage corresponding to the lower of the two highest ratings
shall apply. If the long-term senior unsecured debt rating of an Obligor is not
rated by at least two of S&P, Moody’s and Fitch, then the Allowable Percentage
for such Obligor shall be 4.0%.
 
“Conduit Investor” means Starbird Funding Corporation and any party added as a
Conduit Investor pursuant to Section 12.3 or designated as a Conduit Investor in
the applicable Assignment Agreement.
 
“Contract” means, with respect to any Receivable, the invoices, transportation,
storage or other service agreements, or other writings pursuant to which such
Receivable arises or which evidences such Receivable.
 
“CP Rate” means, with respect to each Accrual Period, the sum of (a):
 
(i)  with respect to any Investor Interest funded by Starbird, if and to the
extent such Conduit Investor funds the Purchase or maintenance of its Investor
Interest by the issuance of Commercial Paper during such Accrual Period, a per
annum rate equal to the rate or, if more than one rate, the weighted average of
the rates, determined by converting to an interest-bearing equivalent rate per
annum the discount rate (or rates) at which Commercial Paper of such Conduit
Investor or its Funding Source on each day during such period have been sold by
any placement agent or commercial paper dealer selected by such Conduit Investor
or Funding Source, plus (iii) to the extent not reflected in the rate described
in clause (ii) above, applicable commissions and charges charged by such
placement agent or commercial paper dealer with respect to such Commercial
Paper, expressed as a percentage of such face amount and converted to an
interest-bearing equivalent rate per annum (but not in excess of 0.05%
per annum), plus (iv) certain documentation and transaction costs directly
associated with the issuance of such Commercial Paper, as are customarily
charged by such Conduit Investor or Funding Source to its customers in similar
transactions, plus (v) costs of other related borrowings by such Conduit
Investor or Funding Source, including borrowings to fund small or odd dollar
amounts that are not easily accommodated in the commercial paper market,
expressed as a percentage of the face amount of such Commercial Paper and
converted to an interest-bearing equivalent rate per annum; provided, that if
any component of such rate is a discount rate, in calculating the CP Rate, such
Conduit Investor shall for such component use the rate resulting from converting
such discount rate to an interest bearing equivalent rate per annum; or
 
(ii) for any Investor Interest owned by a Conduit Investor party to this
Agreement pursuant to a Joinder Agreement, the “CP Rate” set forth in such
Joinder Agreement;
 
plus (b) the Applicable Margin.
 
“Credit and Collection Policy” means Servicer’s Credit and Collection Policy
applicable to the Receivables existing on the date hereof and summarized in
Exhibit IX hereto, as modified from time to time in accordance with this
Agreement.
 
“Current Month Net Receivables Pool Balance” means, for any day during a Monthly
Period, (i) the Net Receivables Pool Balance computed at the end of the prior
Monthly Period, plus (ii) the aggregate Original Balances of all Eligible
Receivables which were created during such Monthly Period, but excluding any
Carryback Receivables for such Monthly Period, minus (iii) the aggregate amount
of Collections received during such Monthly Period in respect of Receivables
described in clause (i) or (ii); provided that for the September, 2006 Monthly
Period, the Original Balances of Eligible Receivables which were first created
in August, 2006 after the Initial Cutoff Date shall also be included in the
amount determined pursuant to clause (ii).
 
“Daily Report” means, with respect to a Daily Settlement Date, a report, in
substantially the form of Exhibit XII hereto (appropriately completed),
furnished by Servicer to the Program Agent and the Managing Agents on the next
Business Day pursuant to Section 8.5, which shall, among other things, provide a
computation of (i) the Current Month Net Receivables Pool Balance for the
Business Day immediately preceding such Daily Settlement Date (ii) except in the
Daily Report for the last Daily Settlement Date in respect of a Monthly Period,
the Estimated Current Month Net Receivables Pool Balance for such Daily
Settlement Date, and (iii) the cumulative Collections for the related Monthly
Period.
 
“Daily Settlement Date” means, with respect to a Monthly Period, each Business
Day commencing with the Business Day immediately following the Cash Receipt Date
in such Monthly Period to and including the first Business Day of the next
following Monthly Period.
 
“Default Fee” means with respect to any amount due and payable by Seller (or
required to be deposited by Servicer) in respect of any Aggregate Unpaids, an
amount equal to interest on any such unpaid Aggregate Unpaids at a rate per
annum equal to 2.0% plus the Prime Rate.
 
“Default Ratio” means, for any Monthly Period, the average of the ratios (each
expressed as a percentage) for such Monthly Period and the two immediately
preceding Monthly Periods of (a) the sum of (i) the aggregate Outstanding
Balance of all Receivables as to which, at as of the last day of the applicable
Monthly Period, any payment, or part thereof remained unpaid for thirty-one (31)
or more days from the original due date for such payment and sixty (60) days or
less from such original due date, and (ii) without duplication, the aggregate
Outstanding Balance of all Receivables which became Charged-Off Receivables
during such Monthly Period, determined immediately prior to the time such
Receivable became a Charged-Off Receivable (provided in either such case that
any portion of the Outstanding Balance of such Receivables representing a net
credit balance shall be deemed to be $0), divided by (b) the aggregate Original
Balance of all Receivables originated and billed during the Monthly Period which
ended two Monthly Periods prior to such Monthly Period.
 
“Defaulted Receivable” means a Receivable (a) as to which any payment, or part
thereof, remains unpaid for thirty-one (31) or more days from the original due
date for such payment or (b) is a Charged-Off Receivable; provided that any
portion of the Outstanding Balance of any such Receivable representing a net
credit balance shall be deemed to be $0.
 
“Delinquency Ratio” means, for any Monthly Period, a ratio (expressed as a
percentage) equal to (i) the aggregate Outstanding Balance of all Delinquent
Receivables divided by (ii) the aggregate Outstanding Balance of all
Receivables, each as of the last day of such Monthly Period.
 
“Delinquent Receivable” means a Receivable, other than a Defaulted Receivable,
as to which any payment, or part thereof, remains unpaid for one (1) Business
Day or more from the original due date for such payment; provided that any
portion of the Outstanding Balance of any such Receivable representing a net
credit balance shall be deemed to be $0.
 
“Dilution Horizon Ratio” means, for any Monthly Period, a fraction, the
numerator of which equals the aggregate Original Balance of all Receivables
originated during such Monthly Period, and the denominator of which equals the
sum of the aggregate Outstanding Balance of Receivables as of the end of such
Monthly Period.
 
“Dilution Ratio” means, for any Monthly Period, a ratio (expressed as a
percentage), calculated as of the last day of such Monthly Period, equal to (i)
the aggregate amount of Dilutions which occurred during such Monthly Period
divided by (ii) the aggregate Outstanding Balance of Receivables at the end of
the immediately preceding Monthly Period.
 
“Dilution Reserve” means, for any Monthly Period, an amount equal to the product
of (a) the Net Receivable Pool Balance as of end of such Monthly Period, times
(b) the Dilution Reserve Percentage for such Monthly Period.
 
“Dilution Reserve Percentage” means, for any Monthly Period, a percentage
calculated in accordance with the following formula:
 
DRP = [(SF x ED) + [(DS - ED) x (DS/ED)]] x DHR
 
where:
 

 
DHR
=
the Dilution Horizon Ratio for such Monthly Period;

 
DRP
=
the Dilution Reserve Percentage for such Monthly Period

 
DS
=
a dilution spike equal to the highest Dilution Ratio occurring during the 12
most recent Monthly Periods ending with (and including) such Monthly Period;

 
ED
=
the average of the Dilution Ratios for the 12 most recent Monthly Periods ending
with (and including) such Monthly Period; and

 
SF
=
the Stress Factor.



“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations of Receivables described in clause (i) of Section 2.8(a).
 
“El Paso Entity” has the meaning set forth in Section 7.1(i).
 
“Eligible Receivable” means, at any time, a Receivable that (a) satisfies all of
the following criteria, or (b) has been approved in writing by the Program Agent
for inclusion as an Eligible Receivable:
 
(i)  which was originated in the ordinary course of the Originator’s business,
 
(ii)  which is denominated and payable only in United States dollars in the
United States and, if applicable, for which payment is guaranteed in United
States dollars,
 
(iii)  the Obligor of which maintains a place of business in the United States,
 
(iv)  which is an “account” or a “payment intangible” within the meaning of
Section 9-102 of the UCC of all applicable jurisdictions,
 
(v)  which is not a Defaulted Receivable,
 
(vi)  the Obligor of which is not the Obligor of any Receivable which, in the
preceding 12 months (A) became a Defaulted Receivable, unless such Obligor
becomes current and is deemed an acceptable customer in accordance with the
applicable Credit and Collection Policy, or (B) was referred to a third-party
collection agency or other entity for collection,
 
(vii)  the Obligor of which is not in bankruptcy, reorganization, insolvency or
similar proceedings,
 
(viii)  which by its terms is due and payable within 15 days of the original
invoice date therefor and has not had its payment terms extended or rewritten or
otherwise altered in a manner that would adversely affect the collectibility of
such Receivable,
 
(ix)  the Obligor of which is not (A) an Affiliate of the Originator, or (B) the
United States federal government, a department or agency thereof or other United
States federal governmental authority,
 
(x)  which arises under a Contract which, together with such Receivable, is in
full force and effect and constitutes the legal, valid and binding obligation of
the related Obligor enforceable against such Obligor in accordance with its
terms, except as limited by bankruptcy, insolvency or other similar laws,
 
(xi)  which arises under a Contract which does not contain (i) a default which
is triggered solely by a credit downgrade of the Originator or any other El Paso
Entity or (ii) a confidentiality provision that purports to restrict the ability
of any Investor to exercise its rights under this Agreement, including its right
to review the Contract,
 
(xii)  which (whether or not invoiced to the applicable Obligor at the time)
arises under a Contract that contains an obligation to pay a specified sum of
money, contingent only upon the sale or delivery of goods or services by the
Originator,
 
(xiii)  the Originator has not failed to sell or deliver or cause to be sold and
delivered goods or services which failure would give rise to a claim by such
Obligor against the Originator for a payment pursuant to the applicable
Contract,
 
(xiv)  to the extent it arises solely from the sale of goods or the provision of
services to the related Obligor by the Originator and not by any other Person
(in whole or in part),
 
(xv)  which arises solely from (i) transportation reservation or storage
reservation charges as a part of firm contact obligations or (ii) Additional
Amounts,
 
(xvi)  which has been fully earned by the Originator and, without limiting the
generality of the foregoing, as to which the Originator has satisfied and fully
performed all obligations on its part with respect to such Receivable required
to be fulfilled by it, and no further action is required to be performed by any
Person with respect thereto other than payment thereon by the applicable
Obligor,
 
(xvii)  which, together with the Contract related thereto, does not contravene
any law, rule or regulation applicable thereto (including any law, rule and
regulation relating to truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy)
and with respect to which no part of the Contract related thereto is in
violation of any such law, rule or regulation,
 
(xviii)  which Receivable, the origination thereof and the related Contract,
satisfy in all material respects all applicable requirements of the applicable
Credit and Collection Policy,
 
(xix)  as to which the related Obligor has been directed to remit Collections to
a Blocked Account or a Lock-Box,
 
(xx)  which is not subject to any present right of rescission, set-off
(including rights of set-off by a governmental entity of a tax liability),
counterclaim, any other defense (including defenses arising out of violations of
usury laws) of the applicable Obligor against the Originator, including the
right to set-off any amounts owed to any Affiliate of the applicable Obligor (it
being understood that only a portion of a Receivable equal to the amount of such
partial rescission, set-off, counterclaim or defense, if the amount of such
partial rescission, set-off, counterclaim or defense can be quantified, shall be
deemed not to be an Eligible Receivable) or any other Adverse Claim not
contemplated by the Transaction Documents,
 
(xxi)  the Originator of which owes no amounts to any Affiliate of the Obligor
(it being understood that only a portion of a Receivable equal to such amount
owed to any such Affiliate shall be deemed not to be an Eligible Receivable),
 
(xxii)  all right, title and interest to and in which has been validly
transferred (A) by the Originator directly to Finance LLC under and in
accordance with the First Tier Sale Agreement, and (B) and by Finance LLC
directly to Seller under and in accordance with the Second Tier Sale Agreement,
and Seller has good and marketable title thereto free and clear of any Adverse
Claim not contemplated by the Transaction Documents,
 
(xxiii)  as to which, no El Paso Entity that is a party to the Contract under
which such Receivable arose has knowledge or has received notice that an event
which, with the giving of notice or the passage of time, or both, would
constitute an event of default (as defined in the related Contract under which
such Receivable arose) or other mature default under such Contract has occurred
and is continuing,
 
(xxiv)  with respect to which, and with respect to the Contract under which such
Receivable arose, the Originator and each applicable Seller Party has complied
in all material respects with the Credit and Collection Policy,
 
(xxv)  which, if unbilled, remains unbilled on the 10th Business Day of the
calendar month following the calendar month in which such Receivable was created
(or such later date to which the Program Agent, acting with the consent or at
the direction of the Required Committed Investors, shall have consented with
respect to any particular Receivable or group of Receivables), and
 
(xxvi)  as to which the Program Agent has not notified Seller that the Program
Agent or the Required Committed Investors have determined, in their reasonable
judgment based on publicly available information relating to the
creditworthiness of the Obligor, that such Receivable or class of Receivables is
not acceptable as an Eligible Receivable.
 
“Estimated Current Month Net Receivables Pool Balance” means, for any day during
a Monthly Period, an estimate of the Current Month Net Receivables Pool Balance
computed for such day, prepared by Servicer on a reasonable basis based on
Contracts in effect at the time such estimate was prepared.
 
“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.
 
“Federal Funds Effective Rate” means, for any day, the interest rate per annum
equal to (a) the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the preceding Business Day) by the Federal Reserve Bank of New York in the
Composite Closing Quotations for U.S. Government Securities; or (b) if such rate
is not so published for any day which is a Business Day, the average of the
quotations at approximately 10:30 a.m. (New York time) for such day on such
transactions received by the Reference Bank from three federal funds brokers of
recognized standing selected by it.
 
“Fee Letter” means each letter agreement among Seller, one or more Investors and
one or more Managing Agents, as each such letter agreement may be amended or
modified and in effect from time to time.
 
“FERC” means the Federal Energy Regulatory Commission, or any agency or
authority of the United States from time to time succeeding to its function.
 
“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.
 
“First Tier Sale Agreement” means that certain First Tier Receivables Sale
Agreement, dated as of the date hereof, between the Originator and Finance LLC.
 
“Finance LLC” means Tennessee Gas Pipeline Finance, L.L.C., a Delaware limited
liability company.
 
“Fitch” means Fitch, Inc. or any successor to such rating agency.
 
“Force Majeure Event” means, on any date with respect to a Person, that such
Person, by reason of force majeure, including action or inaction of
governmental, civil or military authority, war, riot, act of terrorism, fire,
strike, lockout or other labor dispute, flood, earthquake or other natural
disaster, breakdown of public or private or common carrier communications or
transmission facilities and equipment failure, is unable to perform an
obligation, but only to the extent that (i) such event or circumstance is beyond
the control of such Person and (ii) such Person has taken commercially
reasonable precautions to anticipate, and cannot with reasonable diligence
overcome, such event or circumstance.
 
“Funding Source” means, with respect to a Conduit Investor, any financing
conduit from which (either directly or through intermediate special purpose
entities) such Conduit Investor receives funding for the making and maintenance
of its Capital in the Investor Interest.
 
“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.
 
“Group Purchase Limit” means, for each Investor Group, the sum of the
Commitments of the Committed Investors in such Investor Group.
 
“Incremental Purchase” means a purchase of one or more Investor Interests,
including the initial purchase of Investor Interest, which increases the total
outstanding Aggregate Capital hereunder.
 
“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person’s business), (iii) obligations of another Person of the types described
in the foregoing clauses (i) and (ii), whether or not assumed, secured by liens
or payable out of the proceeds or production from property now or hereafter
owned or acquired by such Person, and (iv) capitalized lease obligations.
 
“Independent Manager” means a manager of Seller who satisfies the requirements
for an “Independent Manager” as set forth in Seller’s limited liability company
agreement as in effect on the date of this Agreement.
 
“Initial Cutoff Date” has the meaning set forth in the First Tier Sale
Agreement.
 
“Investor” means any Conduit Investor or Committed Investor, as applicable.
 
“Investor Interest” means, at any time, an undivided percentage ownership
interest (computed as set forth below and based on the amount of Capital
allocated thereto pursuant to the terms and conditions hereof), which is
intended to constitute a beneficial interest, in (i) each Receivable arising
prior to the time of the most recent computation or recomputation of such
undivided interest, (ii) all Related Security with respect to each such
Receivable, and (iii) all Collections with respect to, and other proceeds of,
each such Receivable. Each such undivided percentage interest shall equal:
 
C
NRPB - AR + CAA
 

where:
 
C = the Capital of such Investor Interest
 
NRPB = the Net Receivable Pool Balance
 
AR = the Aggregate Reserves
 
CAA = the Collection Account Amount
 
Such undivided percentage ownership interest shall be initially computed on its
date of purchase. Thereafter, until the Amortization Date, each Investor
Interest shall be automatically recomputed (or deemed to be recomputed) on each
day prior to the Amortization Date. The variable percentage represented by any
Investor Interest as computed (or deemed recomputed) as of the close of the
Business Day immediately preceding the Amortization Date shall remain constant
at all times thereafter. The Investor Interest shall be senior to the Junior
Interest, in accordance with the terms and conditions of this Agreement.
 
“Investor Group” means (i) a Conduit Investor, one or more Committed Investors
and their related Managing Agent or (ii) one or more Committed Investors and the
related Managing Agent.
 
“Joinder Agreement” means a joinder agreement substantially in the form set
forth in Exhibit VIII hereto pursuant to which a new Conduit Investor become a
party to this Agreement.
 
“Junior Interest” means, at any time, an undivided percentage ownership
interest, which is intended to constitute a beneficial interest, issued by
Seller to Finance LLC pursuant to the Second Tier Sale Agreement, in (i) each
Receivable arising prior to the time of the most recent computation or
recomputation of the Investor Interest, (ii) all Related Security with respect
to each such Receivable, and (iii) all Collections with respect to, and other
proceeds of, each such Receivable, representing the interest therein not
constituting the Investor Interest. The Junior Interest shall be junior and
subordinate to the Investor Interest, in accordance with the terms and
conditions of this Agreement.
 
“LIBO Rate” means, with respect to each Accrual Period, the sum of (a) (i) the
interest rate per annum shown on the BBAM page of the Bloomberg Financial
Markets Services Display Screen or any successor page as the average British
Bankers’ Association Interest Settlement Rate for deposits in United States
dollars with a period comparable to such Accrual Period and for delivery on the
first day of such Accrual Period, as of the close of business (London time) two
Business Days prior to the first day of such Accrual Period, or (ii) if the
screen described in clause (i) above shall cease to be publicly available, the
interest rate per annum shown on page 3750 of the Telerate screen or any
successor page as the composite offered rate for London interbank deposits in
United States dollars with a period comparable to such Accrual Period at 11:00
a.m. (London time) two Business Days prior to the first day of such Accrual
Period, or (iii) if the rates in clauses (i) and (ii) shall cease to be publicly
available, the average interest rate per annum offered to the Program Agent in
the interbank market for dollar deposits of amounts in funds comparable to the
principal amount of the Investor Interest to which such LIBO Rate is to be
applicable with maturities comparable to the Accrual Period for which such LIBO
Rate will apply as of approximately 1:00 p.m. (New York, New York time) two
Business Days prior to the commencement of such Accrual Period plus (b) the
Applicable Margin.
 
“Lock-Box” means each United States Post Office box to which Obligors remit
Collections.
 
“Loss Horizon Ratio” means, for any Monthly Period, a fraction, the numerator of
which equals the aggregate Original Balance of Receivables originated during
such Monthly Period and the two Monthly Periods ending immediately prior to such
Monthly Period, and the denominator of which equals the aggregate Outstanding
Balance of Receivables as of the end of such Monthly Period.
 
“Loss Ratio” means, for any Monthly Period, the average of the ratios (each
expressed as a percentage) for such Monthly Period and the two immediately
preceding Monthly Periods of (a) aggregate Outstanding Balance of all
Receivables which became Defaulted Receivables at any time during such Monthly
Period, determined in the case of Charged-Off Receivable immediately prior to
the time such Receivable became a Charged-Off Receivable, divided by (b) the
aggregate Outstanding Balance of Receivables at the end of such Monthly Period.
 
“Loss Reserve” means, for any Monthly Period, an amount equal to the Loss
Reserve Percentage for such Monthly Period multiplied by the Net Receivable Pool
Balance as of the end of such Monthly Period.
 
“Loss Reserve Percentage” means, for any Monthly Period, the greater of (i)
12.0% or (ii) a percentage calculated in accordance with the following formula:
 
LRP = SF x DS x LHR
 
where:
 

 
LHR
=
the Loss Horizon Ratio for such Monthly Period;

 
LRP
=
the Loss Reserve Percentage for such Monthly Period;

 
DS
=
a default spike equal to the highest Default Ratio occurring during the 12 most
recent Monthly Periods ending with (and including) such Monthly Period; and

 
SF
=
the Stress Factor.



“Managing Agent” means, as to any Investor Group, the agent named on the
signature pages hereto as such Investor Group’s Managing Agent.
 
“Material Adverse Effect” means a material adverse effect on (i) the financial
condition of any Seller Party, (ii) the ability of any Seller Party to perform
its obligations under this Agreement or any other Transaction Document, (iii)
the legality, validity or enforceability of this Agreement or any other
Transaction Document, (iv) any Investor’s interest in the Receivables generally
or in any significant portion of the Receivables, the Related Security or the
Collections with respect thereto, or (v) the collectibility (provided that, for
purposes of the use of the term Material Adverse Effect in Section 9.1(h),
collectibility shall be deemed not to encompass the credit risk of Obligors)
shall not of the Receivables generally or of any material portion of the
Receivables.
 
“Mid-Month Determination Date” means, with respect to a Monthly Period, the 12th
Business Day of such Monthly Period.
 
“Mid-Month Report” means a report, in substantially the form of Exhibit XI
hereto (appropriately completed), furnished by Servicer to the Managing Agents
pursuant to Section 8.5, which shall, among other things, provide a computation
of the Current Month Net Receivables Pool Balance for the Mid-Month
Determination Date and the Estimated Current Month Net Receivables Pool Balance
for each day in such Monthly Period after the Mid-Month Determination Date.
 
“Mid-Month Report Date” means, with respect to a Monthly Period, the 14th
Business Day of such Monthly Period.
 
“Monthly Period” means each calendar month commencing September, 2006; provided
that, for purposes of the computation of the Delinquency Ratio, the Dilution
Horizon Ratio, the Dilution Ratio, the Dilution Reserve Percentage, the Loss
Horizon Ratio, the Loss Ratio, the Loss Reserve Percentage and the Turnover
Rate, each calendar month prior to September, 2006 shall be deemed to be a
Monthly Period and such ratios, percentages and rates shall be computed pro
forma as though the Transaction Documents had then been in effect and the
Initial Cutoff Date had occurred prior thereto.
 
“Monthly Report” means a report, in substantially the form of Exhibit X hereto
(appropriately completed), furnished by Servicer to the Managing Agents pursuant
to Section 8.5.
 
“Monthly Report Date” means, with respect to a Monthly Period, the third
Business Day of the following Monthly Period.
 
“Monthly Settlement Date” means, with respect to a Monthly Period, the fifth
Business Day of the immediately following Monthly Period.
 
“Moody’s” means Moody’s Investors Service, Inc. or any successor to such rating
agency.
 
“Net Outstanding Balance” of any Receivable at any time means the Outstanding
Balance, excluding any portion thereof representing an Additional Amount.
 
“Net Receivable Pool Balance” means, at any time, (a) the aggregate Net
Outstanding Balance of all Eligible Receivables at such time, minus (b) the sum
of (i) the aggregate amount by which the Net Outstanding Balance of all Eligible
Receivables of each Obligor and its Affiliates exceeds the Concentration Limit
for such Obligor at such time, (ii) the aggregate amount by which the Net
Outstanding Balance of all Eligible Receivables of Specified Governmental
Obligors exceeds 5.0% (or such other percentage which the Program Agent, at the
direction or with the consent of the Required Committed Investors, may, upon not
less than three Business Days' notice to Seller and Servicer, specify) of the
Net Outstanding Balance of all Eligible Receivables at such time, and (iii) the
aggregate outstanding balance of Unapplied Cash and Credits as of the close of
business on the immediately preceding Business Day.
 
“Obligations” shall have the meaning set forth in Section 2.1.
 
“Obligor” means a Person obligated to make payments pursuant to a Contract.
 
“Original Balance” means, with respect to any Receivable, the Outstanding
Balance of such Receivable on the date it was originated.
 
“Originator” means Tennessee Gas Pipeline Company, individually, in its capacity
as seller under the First Tier Sale Agreement.
 
“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof as of the close of business on the immediately
preceding Business Day.
 
“Paribas” has the meaning set forth in the preamble to this Agreement.
 
“Participant” has the meaning set forth in Section 12.2.
 
“Periodic Reports” means, at any time, the reports required to be delivered by
Servicer under Section 8.5.
 
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
 
“Potential Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.
 
“Prime Rate” means, for any day, for any Managing Agent, a per annum rate equal
to the higher of (i) the rate of interest per annum determined by such Managing
Agent from time to time in its sole discretion as its prime commercial lending
rate for such day for United States Dollar loans made in the United States and
(ii) the Federal Funds Effective Rate for such day plus .50%. The prime
commercial lending rate is not necessarily the lowest rate that a Managing Agent
is charging any corporate customer.
 
“Pro Rata Share” means, (a) for each Committed Investor, the Commitment of such
Committed Investor, divided by the Program Limit, adjusted as necessary to give
effect to any assignments pursuant to Article XII and (b) for each Conduit
Investor, an amount equal to the aggregate Commitments of each Committed
Investor which is a member of such Conduit Investor’s Investor Group, divided by
the Program Limit, adjusted as necessary to give effect to any assignments
pursuant to Article XII.
 
“Program Limit” means $50,000,000, or such lesser amount as may from time be
specified by not less than ten (10) Business Days’ prior written notice by
Servicer to the Program Agent and Seller from time to time. Any reduction of the
Program Limit shall be irrevocable upon such notice being given and shall not be
subject to reinstatement and each partial reduction of the Program Limit shall
be in an amount equal to $1,000,000 or an integral multiple thereof.
 
“Purchase Notice” has the meaning set forth in Section 1.2.
 
“Purchase Price” means, with respect to any Incremental Purchase of an Investor
Interest, the amount paid to Seller for such Investor Interest which shall not
exceed the least of the amount requested by Seller in the applicable Purchase
Notice, the unused portion of the Program Limit on the applicable purchase date
and the excess, if any, of the Net Receivable Pool Balance (less the Aggregate
Reserves) on the applicable purchase date over the aggregate outstanding amount
of Aggregate Capital determined as of the date of the most recent Monthly
Report, taking into account such proposed Incremental Purchase.
 
“Purchasing Committed Investor” has the meaning set forth in Section 12.1(b).
 
“Rating Agencies” means S&P and Moody’s.
 
“Receivable” means (i) all indebtedness and other obligations owed to Seller or
the Originator (at the time it arises, and prior to giving effect to the
transfers and conveyances thereof under the applicable Receivables Sale
Agreements or hereunder), including any indebtedness, obligation or interest
constituting an account or payment intangible, to the extent such indebtedness
and other obligations arise in connection with reservation changes for the daily
transportation or storage of natural gas by the Originator and without regard to
whether the applicable Obligor shall have been invoiced therefor and (ii) the
Additional Amounts, and includes the obligation to pay any Finance Charges with
respect thereto, provided that the term “Receivable” shall not include any such
indebtedness or obligations that, (A) prior to such indebtedness or obligations
being transferred and conveyed to Finance LLC under the First Tier Sale
Agreement, were owed to the Originator by any of its Affiliates from time to
time, (B) prior to such indebtedness or obligations being transferred and
conveyed to Buyer under the Second Tier Sale Agreement, the Originator shall
have notified the Program Agent in writing are not Eligible Receivables, or (C)
is an Excluded Receivable (as defined in the First Tier Sale Agreement).
Indebtedness and other rights and obligations arising from any one transaction,
including indebtedness and other rights and obligations represented by an
individual invoice, shall constitute a Receivable separate from a Receivable
consisting of the indebtedness and other rights and obligations arising from any
other transaction; provided that any indebtedness, rights or obligations
referred to in the immediately preceding sentence shall be a Receivable
regardless of whether the account debtor, Seller or the Originator treats such
indebtedness, rights or obligations as a separate payment obligation.
 
“Records” means, with respect to any Receivable,
 
(i) all Contracts; and
 
(ii) (in each case solely to the extent of the rights therein (if any) of the
Originator, Finance LLC or Seller, as applicable) all other documents, books,
records and other information (including computer programs, tapes, disks, punch
cards, data processing software and related property and rights) relating to
such Receivable, any Related Security therefor and the related Obligor.
 
“Reference Bank” means Paribas or such other bank as the Program Agent shall
designate.
 
“Regulatory Change” has the meaning set forth in Section 10.2.
 
“Reinvestment” has the meaning set forth in Section 2.2(c).
 
“Related Security” means, with respect to any Receivable:
 
(B)  all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,
 
(C)  all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,
 
(D)  all Records related to such Receivable,
 
(E)  all of Seller’s right, title and interest in, to and under each Sale
Agreement, and
 
(F)  all proceeds of any of the foregoing.
 
“Required Collection Account Amount” shall mean, for each Daily Settlement Date,
an amount (which shall not be less than zero) equal to (i) the aggregate amount
which will be payable on the next following Monthly Settlement Date pursuant to
clause (i) of Section 2.4(c) (determined without regard to any occurrence of the
Amortization Date) plus (ii) the excess, if any, on such Daily Settlement Date
of (A) the sum of (x) the Aggregate Capital plus (y) the Aggregate Reserves over
(B) the Net Receivable Pool Balance (calculated, with respect to Receivables
acquired by Seller during the related Monthly Period, based on the Estimated
Current Month Net Receivables Pool Balance for such Daily Settlement Date).
 
“Required Committed Investors” means, at any time, Committed Investors whose Pro
Rata Shares are equal to or greater than 66 2/3%.
 
“Responsible Officer” means, with respect to any Person, its chief financial
officer, the chief accounting officer, the senior vice president-finance, the
treasurer, the controller or any other officer whose primary duties are similar
to the duties of any of the previously listed officers.
 
“Sale Agreement” means each of the First Tier Sale Agreement and the Second Tier
Sale Agreement.
 
“S&P” means Standard & Poor’s Ratings Group or any successor to such rating
agency.
 
“Second Tier Sale Agreement” means that certain Second Tier Receivables Sale
Agreement, dated as of the date hereof, between Finance LLC and Seller.
 
“Seller” has the meaning set forth in the preamble to this Agreement.
 
“Seller Parties” has the meaning set forth in the preamble to this Agreement.
 
“Servicer” means at any time the Person or Persons (which may be the Program
Agent) then authorized pursuant to Article VIII to service, administer and
collect Receivables.
 
“Servicer Expenses” means the reasonable out-of-pocket costs and expenses
incurred by Servicer in connection with servicing, administering and collecting
the Receivables.
 
“Servicer Fee” has the meaning set forth in Section 8.7.
 
“Special Adjustment Amount” means, with respect to a Business Day, the amount
required to be deposited by Seller for such Business Day into the Collection
Account pursuant to Section 2.2(b) or Section 2.2(c).
 
“Specified Governmental Obligor” means any state or municipal or other local
government, any subdivision, department or agency of a state or municipal or
other local government or any state or municipal or other local governmental
authority.
 
“Starbird” has the meaning set forth in the preamble to this Agreement.
 
“Stress Factor” means, at any time, 2.0.
 
“Subsidiary” means, as to any Person, a corporation, partnership or other entity
of which more than 50% of the outstanding shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect directors or other managers of such corporation, partnership or other
entity are at the time owned, directly or indirectly, through one or more
Subsidiaries of such Person, by such Person.
 
“Support Facility” means this Agreement and any agreement or instrument executed
by any Funding Source with or for the benefit of a Conduit Investor.
 
“Termination Date” has the meaning set forth in Section 2.3.
 
“Termination Percentage” has the meaning set forth in Section 2.3.
 
“Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, each Sale Agreement, each Blocked Account Agreement, the Fee Letters,
and all other instruments, documents and agreements executed and delivered in
connection herewith.
 
“Turnover Rate” means, for any Monthly Period, (i) the aggregate Outstanding
Balance of all Receivables as of the last day of the Monthly Period ending one
Monthly Period prior to such Monthly Period, divided by (ii) the aggregate
amount of Collections received during such Monthly Period.
 
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
 
“Unapplied Cash and Credits” means, at any time, the aggregate amount of
Collections or other cash or credits then held by or for the account of
Servicer, the Originator or Seller in respect of the payment of Receivables,
including prepaid amounts, amounts on deposit in an unapplied cash account or
uncleared payment accounts and unbooked deposits at such time, but not yet
applied to the payment of such Receivables.
 
“Yield” means (a) for each respective Accrual Period relating to an Investor
Interest of a Conduit Investor, other than an Investor Interest as to which
Yield is being computed pursuant to Article IV, an amount equal to the product
of the applicable CP Rate multiplied by the Capital of such Investor Interest
for each day elapsed during such Accrual Period, annualized on a 360 day basis,
and (b) for each respective Accrual Period relating to any other Investor
Interest, an amount equal to the product of the applicable Bank Rate for such
Investor Interest multiplied by the Capital of such Investor Interest for each
day elapsed during such Accrual Period, annualized on a 360 day basis (or a 365
or 366 day basis, as applicable, in the case of the Prime Rate).
 
“Yield and Servicer Fee Reserve” means, for any Monthly Period, an amount equal
to the product of (a) the Yield and Servicer Fee Reserve Percentage for such
Monthly Period, multiplied by (b) the Net Receivable Pool Balance as of the end
of such Monthly Period.
 
“Yield and Servicer Fee Reserve Percentage” means, for any Monthly Period, a
percentage calculated in accordance with the following formula:
 
YRP = SF x (BR+SFR)/12 x TR
 
where:
 

 
BR
=
the Bank Rate (measured as of the end of immediately preceding Monthly Period,
or, in the case of the Yield and Servicer Fee Reserve Percentage for the initial
Monthly Period, on the date of the initial Incremental Purchase);

 
SFR
=
the Servicer Fee Rate;

 
SF
=
the Stress Factor;

 
TR
=
the Turnover Rate for such Monthly Period; and

 
YRP
=
the Yield and Servicer Fee Reserve Percentage for such Monthly Period.



Additionally, unless otherwise specified herein or in any other Transaction
Document:
 
(a) All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of
Texas, and not specifically defined herein, are used herein as defined in such
Article 9.
 
(b) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, restated, supplemented or otherwise
modified or replaced (subject to any restrictions on such amendments,
supplements or modifications set forth herein or in any other Transaction
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Transaction Document,
shall be construed to refer to such Transaction Document in its entirety and not
to any particular provision thereof, (iv) all references in a Transaction
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the
Transaction Document in which such references appear, (v) any reference to any
law shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, and (vi) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.
 


 


